As filed with the Securities and Exchange Commission on September 30 , 2010 Registration Statement No. 333-164101 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 4 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CHANGDA INTERNATIONAL HOLDINGS, INC. (Exact Name of Registrant in Its Charter) Nevada 98-0521484 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 10th Floor Chenhong Building No. 301East Dong Feng Street Weifang, Shangdong, Peoples Republic of China 261041 Telephone: + 86-536 8513228 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Laughlin Associates, Inc. 2533 N. Carson Street Carson City, Nevada89706 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copies to: Richard A. Friedman,Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32 nd Floor New York, New York 10006 Facsimile: (212)930-9725 Mitchell S. Nussbaum,Esq. Loeb & Loeb LLP 345 Park Avenue New York, NY 10154 Facsimile: (212) 504-3013 Approximate date of commencement of proposed sale to the public: from time to time after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.  If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.  If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Proposed Maximum Amount of Title of Each Class of Aggregate Registration Securities to be Registered Offering Price(1) Fee Units, each consisting of one share of Common Stock, $.001par value, and one ClassA Warrant $ $ Shares of Common Stock included as part of the Units — — ClassA Warrants included as part of the Units — — Shares of Common Stock underlying the ClassA Warrants included in the Units(3) $ $ Representative Unit Purchase Option (“Underwriters Units”) Units underlying the Representative Unit Purchase Option $ $ Shares of Common Stock included as part of the Underwriters Units — — Class A Warrants included as part of the Underwriters Units — — Shares of Common Stock underlying the Class A Warrants included in the Underwriters Units $ $ Total $ $ Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o) of the Securities Act of 1933, as amended. No fee pursuant to Rule457(g) of the Securities Act of 1933, as amended Pursuant to Rule416, there are also being registered such additional securities as may be issued to prevent dilution resulting from stock splits, stock dividends or similar transactions as a result of the anti-dilution provisions contained in the ClassA Warrants. (4) Previously Paid. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE SECURITIES AND EXCHANGE COMMISSION, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. This information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED SEPTEMBER 30, 2010 PRELIMINARY PROSPECTUS $ CHANGDA INTERNATIONAL HOLDINGS, INC. [] Units We are selling [] units, each unit consisting of one share of our common stock and one ClassA warrant. Each ClassA warrant entitles the holder to purchase one-half a share of our common stock at a price of $[], and will expire on [], 2015. The ClassA warrants will be exercisable [] days after issuance. There is presently no public market for our units or ClassA warrants, and no market for the units will exist. Our common stock is currently quoted on the Over-the-Counter Bulletin Board under the symbol "CIHD.OB." On September 29, 2010 , the last reported market price of our common stock on the Over-the-Counter Bulletin Board was $0.45. We have applied to list our common stock and the Class A warrants on the NYSE Amex. We cannot assure you, however, that our securities will be listed on the NYSE Amex on or before the date of this prospectus. These are speculative securities. Investing in our securities involves significant risks. You should purchase these securities only if you can afford a complete loss of your investment. See “Risk Factors” beginning on page6. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. Per Unit Total Public Offering Price $ $ Underwriting discounts and commissions $ $ Proceeds to us, before expenses $ $ This amount does not include a non-accountable expense allowance in the amount of 1% of the gross proceeds, or $ ($ per unit) payable to Chardan Capital Markets, LLC. This is a firm commitment underwritten offering.Delivery of the units will be made on or about, 2010. We have granted the underwriters a 45-day option to purchase up to 15% of the amount being offering of additional units solely to cover over-allotments, if any. Chardan Capital Markets, LLC The date of this prospectus is, 2010 TABLE OF CONTENTS Page Prospectus Summary 1 The Offering 4 Summary Financial Information 5 Risk Factors 6 Special Note Regarding Forward Looking Statement 19 Explanatory Note Regarding Reverse Stock Split 20 Use of Proceeds 20 Market for Common Equity and Related Stockholder Matters 20 Capitalization 21 Dilution 22 Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 33 Business 34 Property 52 Legal Proceedings 53 Management 53 Executive Compensation 57 Security Ownership of Certain Beneficial Owners and Management 59 Certain Relationships and Related Transactions 61 Underwriting 63 Description of Capital Stock 65 Material PRC Income Tax Considerations 67 Material United States Federal Income Tax Considerations 70 Legal Matters 77 Experts 77 Where You Can Find More Information 77 Index to Financial Statements F-1 You should rely only on the information contained or incorporated by reference to this prospectus in deciding whether to purchase our common stock. We have not authorized anyone to provide you with information different from that contained or incorporated by reference to this prospectus. Under no circumstances should the delivery to you of this prospectus or any sale made pursuant to this prospectus create any implication that the information contained in this prospectus is correct as of any time after the date of this prospectus. To the extent that any facts or events arising after the date of this prospectus, individually or in the aggregate, represent a fundamental change in the information presented in this prospectus, this prospectus will be updated to the extent required by law. We obtained statistical data, market data and other industry data and forecasts used throughout this prospectus from market research, publicly available information and industry publications. Industry publications generally state that they obtain their information from sources that they believe to be reliable, but they do not guarantee the accuracy and completeness of the information. Nevertheless, we are responsible for the accuracy and completeness of the historical information presented in this prospectus, as of the date of the prospectus and we believe and act as if all the information presented in this prospectus, including market and industry data and estimates, is accurate. In this prospectus, unless otherwise specified, all monetary amounts are in U.S. dollars. All renminbi, or RMB, amounts have been translated into U.S. dollars at the December 31, 2009 noon buying rate in the City of New York for cable transfers of RMB as certified for customs purposes by the Federal Reserve Bank of New York, being US$1.00 RMB6.8372. PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus. It does not contain all of the information that you should consider before investing in our securities. You should read the entire prospectus carefully, including the section entitled “Risk Factors” and our consolidated financial statements and the related notes thereto contained elsewhere in this prospectus. In this prospectus, “we” “our,” the "Company" or “Changda Holdings” refer collectively to Chandga International Holdings, Inc. and its subsidiarieswhich include our wholly owned subsidiary, Changda International Ltd. (“Changda International”) which conducts its operations through its wholly owned subsidiaries, Weifang Changda Fertilizer Co., Ltd and Weifang Changda Chemical Co., Ltd., in the People’s Republic of China, or PRC. Unless otherwise indicated, all share amounts and prices assume the consummation of a reverse stock split, at a ratio of 3-for-1 to be effected prior to the effectiveness of the registration statement of which this prospectus is a part, with the exact timing of the reverse stock split to be determined by the Board of Directors. Overview We are engaged in developing, manufacturing and the selling of (i) microbial organic and inorganic (chemical) compound fertilizers and (ii) chemical products, primarily consisting of snow melting products. We have more than 10 fertilizer product lines which are sold under the “CHANGDA” and “FENGTAI WOSIDA” brands.Our proprietary product lines are marketed and sold to distributors which in turn sell our products to farmers. For the three months ended June 30, 2010, 87% of our revenues ($23 million) were derived from our fertilizer products and 13% of our revenues ($3 million) were derived from our chemical products.For the fiscal year ended December 31, 2009, 86% of our revenues ($63 million) were derived from our fertilizer products and 14% of our revenues ($10 million) were derived from our chemical products. Fertilizer Products Our organic and inorganic fertilizer products are classified into the following categories: · Complex Fertilizers. These fertilizers contain two or three of the primary nutrients of nitrogen, phosphorus and potassium and are made by a process involving only chemical reactions between raw materials and intermediates. · Compound Fertilizers. Such fertilizers are produced by initiating chemical reactions between the three primary nutrients of nitrogen, phosphorous and potassium during the production process. We have expanded our product offerings to include a microbial organic-inorganic compound fertilizer which(i) helps plants secure nitrogen from the air, (ii) facilitates plants’ absorption of useful minerals such as phosphorus and potassium from the soil and (iii) enhances stress resistance by the plants. The combination of the organic and inorganic elements enhances soil fertility and crop yield respectively. · Slow-Release Compound Fertilizer. This group of fertilizers allows fertilizer nutrients to be released over a period of time, enabling plants to absorb most of the nutrients and enhance yield rate.We have also developed controlled-release fertilizers. Our products sold through our distributor, China Post Logistics (Shandong) Limited, a subsidiary of the China Postal Service, or China Post, under the “FENGTAI WOSIDA” brand.We have entered into a distribution agreement with China Post whereby China Post has the exclusive right to sell our products under the “FENGTAI WOSIDA” brand in the Shandong Province.In order to distribute our products throughout the Shandong Province, we have to enter into a sales agency agreement with a local branch of China Post that covers a particular region within the Shandong province.Currently we have entered into sales agency agreements with 10 local branches of China Post, all of which are on the same terms and expire on December 31, 2010.While we are not dependent on any one local branch of China Post for the distribution of our products, any inability to renew any sales agency agreement or if such agreements are, they are renewed on terms less favorable to us, with any local branch of China Post will limit our ability to distribute our product within the Shandong Province and could result have an adverse effect on our financial condition.We sell our products under two different brand names, including the “CHANGDA” brand, to maximize the sale of our fertilizer products in the same market through a variety of different distribution channels. Chemical Products Our principal chemical products are snow melting agents and various other industrial chemicals.Snow melting agents are de-icing salts, other salts and calcium chloride. The snow melting agents are a white, odorless and soluble solid compound and are used primarily to de-ice airports, roads and golf courses in the winter seasons, spread by winter service vehicles. Our industrial chemical products range includes thiophene, calcium chloride and magnesium chloride. Competitive Strengths We believe that, compared with other PRC fertilizer manufacturers, the following principal competitive strengths have contributed to our historical success and will contribute to future prospects: Experienced management team Our management team has an average industry experience of over 10 years in production, financial and business management in the agricultural products and specialty chemicals business. We believe the management team possesses the leadership, vision and in-depth industry knowledge to anticipate and take advantage of market opportunities, to formulate sound business strategies, and to execute the strategies in an effective manner to maximize the benefit to our stockholders. Senior management has been able to achieve cost-efficient, organic and acquisitive growth of our business as well as effective integration of management and operations. 1 Strong distribution channel anchored by an exclusive distribution agreement with China Post Our sales are primarily in Shandong Province, one of the major agricultural provinces in the PRC, and overseas to Japan. We believe we supplied approximately 6% of snow melting agents used in Japan in 2009.We have established a broad distribution network, including four exclusive distribution centers in Shandong Province, and an exclusive distribution agreement with China Post, which has a broad network of 80,000 distribution centers in 18 cities in Shandong Province. We are able to obtain information on the identity of end-users, so as to establish on-going and direct business relationships with them, providing technical training and after-sales services. Training seminars are also conducted on a regular basis for end-users, to familiarize them with our products and promote brand presence and enhance market value. Ability to develop next generation microbial organic-inorganic compound fertilizers and slow-release compound fertilizers Prolonged application of synthetic chemical additives to soil leads to deterioration of soil condition and water pollution. Unlike inorganic fertilizers, our microbial organic-inorganic compound fertilizer products may facilitate the preservation of soil fertility and the prevention of some plant diseases. In 1998, the State Council of the PRC launched the “Rich Soil Project” in the PRC, with the objective of improving the deteriorating arable soil condition by promoting the usage of organic fertilizers. Our microbial organic-inorganic compound fertilizer products are consistent with this government policy, and we believe they will contribute to the protection of the environment. Full scale research and development support with patent coverage over both the fertilizer and chemical key products Our product range of fertilizers and chemical products are covered by two patents and eight pending patents. We have a strong focus on research and development to ensure that the quality of our products are continuously improved and to accelerate the development of new products.We believe that our capabilities in developing new products and production processes will allow our products to remain at the forefront of those available in our target markets. Default on the February 2010 Notes On February 3, 2010, we issued promissory notes in the aggregate principal amount of $900,000 to certain accredited investors (the “February 2010 Notes”).The notes bear interest at 20% and matured on August 3, 2010 (the “Maturity Date”).As of the date of this Prospectus, the Company has not repaid any principal or accrued but unpaid interest that has become due and payable under the February 2010 Notes. In early August 2010, we contacted each of the holders of the February 2010 Notes in order to request an extension of the Maturity Date.On August 3, 2010, holders of an aggregate of $200,000 of February 2010 Notes entered into an agreement with us pursuant to which the Maturity Date of the February 2010 Notes held by such persons have been extended until the earlier of (i) December 1, 2010 or (ii) 5 business days after the closing of a public offering of our equity and/or debt securities (the “New Maturity Date”).In consideration for the extension of the Maturity Date to the New Maturity Date, we agreed to provide these holders of the February 2010 Notes with the following consideration: (i) the payment of an additional 5% interest on the February 2010 Notes commencing from August 3, 2010 until the New Maturity Date; (ii) a downward adjustment of the exercise price of an aggregate of 36,667 warrants issued to these holders in connection with the February 2010 Notes from $6.75 to $2.25, the closing price of our common stock as quoted on the Over-the-Counter Bulletin Board on August 2, 2010, the last trading day prior to the date of the agreement; (iii) an amendment to the cashless feature of an aggregate of 36,667 warrants issuedto these holders in connection with the February 2010 Notes to make the warrants exercisable on a cashless basis immediately as of the date of the agreement; and (iv) the payment of a pro-rata portion of a $25,000 payment of interest on the aggregate principal amount of $900,000 of February 2010 Notes outstanding as of the date of the agreement. On August 6, 2010, holders of an aggregate of $500,000 principal amount of the February 2010 Notes informed us that wewere in default and demanded repayment under the February 2010 Notes.Pursuant to the terms of the February 2010 Notes, we have five (5) business days to cure an event of default under the February 2010 Notes.As of the date of this Prospectus, we have not cured the event of default within the applicable cure period under the February 2010 Notes.Therefore, the holders of the February 2010 Notesareentitled to, among other things (i) the principal amount of the February 2010 Notes along with any interest accrued but unpaid thereon (ii) an additional interest at a rate of 5% per annum upon and during the occurrence of an event of default and (iii) costs and expenses in connection with the collection and enforcement under the February 2010 Notes, including reasonable attorneys’ fees. As of the date of this Prospectus, we have not received any response or correspondence from the holder of the remaining $200,000 aggregate principal amount of theFebruary 2010 Notes. While we had cash and cash equivalents of approximately $8.9 million as of June 30, 2010 as reported in our consolidated financial statements, we have encountered difficulties in remitting funds out of the PRC to repay the February 2010 Notes.Specifically, as more fully described in this prospectus, the State Administration of Foreign Exchange, or SAFE, which must approve certain registration and amendment procedures necessary for capital inflow from an offshore entity, such as inbound investments or shareholders loans, or capital outflow to an offshore entity, such as the payment of profits or dividends, liquidation distribution, equity sales proceeds, or return of funds upon a capital reduction, did not grant our PRC subsidiaries approval to remit funds out of the PRC.We are currently working on making arrangements to honor our obligations under the February 2010 Notes, either from our PRC operating subsidiaries or otherwise.However, there can be no assurance that any such arrangements will ever materialize or be permissible or sufficient to cover any or all of the obligations under the February 2010 Notes. Corporate Structure Our current corporate structure is set forth below: 2 Organizational History of Changda International Holdings, Inc. We were incorporated on January 25, 2007, in the state of Nevada under the name Promodoeswork.com, Inc. We subsequently changed our name to Changda International Holdings, Inc. in connection with the reverse acquisition of Changda International Ltd.in February 2009 pursuant to the terms of an exchange agreement.See “Business – Corporate History.” Changda International Ltd. was incorporated on April 2, 2007 in the Republic of Marshall Islands as the holding company of our operating subsidiaries.Changda International holds, directly or indirectly, equity interests in Weifang Changda Fertilizer Co., Ltd., or Changda Fertilizer, Weifang Changda Chemical Co., Ltd., or Changda Chemical, Shandong Fengtai Fertilizer Co., Ltd., or Shangdong Fengtai, and Heze Changda Fertilizer Co., Ltd., or Changda Heze (collectively, the "PRC Operating Companies"). Our Offices Our principal business office is located at 10 th Floor, Chenhong Building, No. 301East Dong Feng Street, Weifang, Peoples Republic of China and our telephone number is +86 536851 3228. Our website address is http://www.changdastock.com. Information contained on our website or any other website does not constitute part of this prospectus. Reverse Stock Split Our Board of Directors and stockholders holding a majority of our outstanding shares of common stock have approved a proposal to grant discretionary authority to our Board of Directors to effect a reverse stock split of our issued and outstanding shares of common stock at any time within one year after the date action was taken by a majority of our stockholders at a ratio of either (i) one-for-two or (ii) one-for-three, as determined at the discretion of the Board of Directors to be in our best interests without further approval from our stockholders (the “Reverse Stock Split”). We expect to effect the Reverse Stock Split of our shares of common stock of 1-for-3 prior to or upon the effective date of the registration statement of which this prospectus forms a part. No fractional shares of common stock will be issued in connection with the Reverse Stock Split, and all such fractional interests will be rounded down to the nearest whole number. Issued and outstanding stock options and warrants will be split on the same basis and exercise prices will be adjusted accordingly. All information presented in this prospectus assumes a 1-for-3 reverse stock split of our outstanding shares of common stock, stock options and warrants and, unless otherwise indicated, all such amounts and corresponding share price, per share and stock option and warrant exercise price data set forth in this prospectus have been adjusted to give effect to the assumed Reverse Stock Split. 3 THE OFFERING Securities Offered []units, each unit consisting of · One share of common stock; and · One Class A warrant Each ClassA warrant is exercisable for one-half a share of common stock.The ClassA warrants will be exercisable days after issuance. The ClassA warrants will expire at 5:00p.m., New York City time, on , 2015. Number of shares outstanding before the offering shares Number of shares outstanding after the offering shares Offering Price Use of Proceeds We intend to use the net proceeds of this offering to fund the completion of the construction of a new plant in Heze, the expansion of our Thiophene chemical line, the advancement of research and development and general working capital. OTC Bulletin Board symbol CIHD.OB Proposed NYSE Amex Symbol Risk Factors The securities offered by this prospectus are speculative and involve a high degree of risk and investors purchasing securities should not purchase the securities unless they can afford the loss of their entire investment. See “Risk Factors” beginning on page 6. 4 SUMMARY FINANCIAL INFORMATION The following tables set forth our summary statement of operations data for the fiscal years ended December31, 2009 and 2008, for thesix months ended June 30, 2010 and 2009 and our summary balance sheet as of June 30, 2010. Our statement of operations data for the fiscal years ended December 31, 2009 and 2008 were derived from our audited consolidated financial statements included elsewhere in this prospectus. Our statement of operations data for thesix months ended June 30, 2010 and 2009 and our balance sheet data as of June 30, 2010 were derived from our unaudited interim consolidated financial statements included elsewhere in this prospectus. In the opinion of management the unaudited interim consolidated financial statements have been prepared on the same basis as the audited consolidated financial statements and include all adjustments, consisting of only normal recurring adjustments, necessary for a fair presentation of our operating results and financial position for those periods and as of such dates. The results for any interim period are not necessarily indicative of the results that may be expected for a full year.The results indicated below and elsewhere in this prospectus are not necessarily indicative of our future performance. You should read this information together with “Capitalization,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” our consolidated financial statements and related notes and our unaudited condensed consolidated financial statements and related notes included elsewhere in this prospectus. On February 13, 2009, we completed a “reverse acquisition” transaction, pursuant to the terms of an exchange agreement with Changda International Ltd.wherein the stockholders of Changda International transferred all of the outstanding shares of common stock of Changda International to us in exchange for 15,909,988 newly issued shares of our common stock.Changda International, as a result, became our wholly-owned subsidiary. The acquisition of Changda International Ltd. was accounted for as a “reverse acquisition,” since the stockholders of Changda International acquired a majority of the outstanding shares of our common stock upon the closing of the transaction.Changda International was deemed to be the accounting acquirer and, accordingly, the assets and liabilities and the historical operations that are reflected in the financial statements are those of Changda International Ltd. The consolidated financial statements and accompanying notes are prepared in accordance with generally accepted accounting principles in the United States, or US GAAP. Year Ended December 31, For the Six Months Ended June 30, Statement of Operations Data: US$’000 US$’000 Revenue $ Cost of Sales ) Gross Profit Operating Expenses ) Operating Income Income before Income Taxes Income Taxes ) Net Income (Loss) $ Other Comprehensive Income 14 ) Total Comprehensive Income Earnings Per Common Share Data Basic Diluted Weighted Average Number of Common Shares Outstanding Basic Diluted June 30, US$’000 Balance Sheet Information: Working capital $ Total assets Total liabilities Additional Paid-In Capital Accumulated Profit Stockholders’ equity 5 RISK FACTORS You should carefully consider the risks described below together with all of the other information included in this prospectus before making an investment decision with regard to our securities. The statements contained in or incorporated into this offering that are not historic facts are forward-looking statements that are subject to risks and uncertainties that could cause actual results to differ materially from those set forth in or implied by forward-looking statements. If any of the following risks actually occurs, our business, financial condition or results of operations could be harmed. In that case, the trading price of our common stock could decline, and you may lose all or part of your investment. Risks Associated with Our Business Our business will be harmed if China Post, our major distributor, reduces its orders or discontinues doing business with us. In December 2007, we entered into a five year distribution agreement with China Post which authorizes China Post to be the exclusive distributor of our “FENGTAI WOSIDA” series of fertilizer in the Shandong Province in the PRC.We have also entered into one year sales agency agreements with various branches of China Post for the sale of our “FENGTAI WOSIDA” series of fertilizer in various regions of the Shandong Province. For the six months ended June 30, 2010 and 2009 and for the fiscal years ended December 31, 2009 and 2008, sales through China Post and its branch offices accounted for approximately 60%, 79%, 67% and 70% of our total sales, respectively.If there is any disruption in our business relationship with China Post and we fail to secure new distributors with a similar sales network in the PRC, our operations and revenues would be adversely affected. Although we believe that our relationship with China Post is good, we have no long-term distribution agreement with them and they could terminate their relationship with us in favor of competitors with increased production capabilities or offering lower prices or other favorable terms. If China Post reduces their orders or discontinues doing business with us, we could have difficulties finding new distributors to distribute our products and our revenues and net income could in turn decline considerably. Our reliance on China Post could also affect our bargaining power in getting favorable prices for our products. In addition, untimely payments and/or failure to pay by China Post would negatively affect our cash flow. Because our contracts are individual purchase orders and not long-term agreements, the results of our operations can vary significantly from quarter to quarter. We currently do not have any long-term contracts with our customers for our chemical products.We have been dependent in each year on a small number of customers who generate a significant portion of our business related to our chemical products, and these customers have changed from year to year.For the six months ended June 30, 2010, two customers accounted for approximately 36% of our total revenues related to our chemical products, 19% and 17% of which were attributable to Weifang Economic and Trade Co., Ltd., and Only Chemical (Shanghai) Co., Ltd. respectively.For the fiscal year ended December 31, 2009, four customers accounted forapproximately 54% of our total revenues related to our chemical products, 17%, 15%, 11% and 11% were attributable to Weifang Economic and Trade Co., Ltd., Weifang Strong Source Chemical Co., Ltd. Sun Duqian and Li Kun.We anticipate that our dependence on a limited number of customers in any given fiscal year will continue for the foreseeable future. There is a risk that existing customers will elect not to do business with us in the future or will experience financial difficulties. There is also a risk that our customers will attempt to impose new or additional requirements on us that reduce the profitability of those customers for us. If we do not develop relationships with new customers, we may not be able to increase, or even maintain, our revenue, and our financial condition, results of operations, business and/or prospects may be materially adversely affected. Because we may require additional financing, our failure to obtain necessary financing may impair our operations. As of June 30, 2010, we had working capital of approximately $14,803,000. The completion of our Heze fertilizer plant and the expansion of our thiophene product line will require additional financing. Upon completion of this Offering, we anticipate that we will have sufficient capital to meet our cash requirements for the completion of our Heze fertilizer plant and the expansion of our thiophene product line. To the extent we need to raise additional capital, the failure to obtain the necessary financing could affect both our cash flows and our ability to operate profitably. We cannot assure you that our existing sources of capital will be sufficient to provide us with the funds necessary to enable us to perform our obligations under our contracts and to develop our business. Our failure to obtain any required financing could impair our ability to both serve our existing clients base and develop new clients and could result in both a decrease in revenue and an increase in our loss. To the extent that we require financing, we would intend to seek funding for our capital needs through the issuance of debt, preferred stock, equity, loan guarantees, or a combination of these types of instruments. We may also seek to obtain financing through a private placement or a public offering, a consequence of which could include the sale or issuance of stock to third parties. To the extent additional funding is required, we cannot assure you that we will be able to get additional financing on any terms acceptable to us, and, if we are able to raise funds, it may be necessary for us to sell our securities at a price which is at a significant discount from the market price and on other terms which may be disadvantageous to us. In connection with any such financing, we may be required to provide registration rights to the investors. The price and terms of any financing which would be available to us could result in the issuance of a significant number of shares. If we are required to issue a significant number of shares, stockholders could suffer substantial dilution. 6 We have defaulted on an aggregate principal amount of $500,000 of February 2010 Notes and we have renegotiated the terms on an aggregate of $200,000 of February 2010 Notes. On February 3, 2010, we issued promissory notes in the aggregate principal amount of $900,000 to certain accredited investors (the “February 2010 Notes”).The notes bear interest at 20% and matured on August 3, 2010 (the “Maturity Date”).As of the date of this prospectus, the Company has not repaid any principal or accrued but unpaid interest that has become due and payable under the February 2010 Notes. In early August 2010, we contacted each of the holders of February 2010 Notes in order to request an extension of the Maturity Date.On August 3, 2010, holders of an aggregate of $200,000 of February 2010 Notes entered into an agreement with us pursuant to which the Maturity Date of the February 2010 Notes held by such persons have been extended until the earlier of (i) December 1, 2010 or (ii) 5 business days after the closing of a public offering of our equity and/or debt securities (the “New Maturity Date”).In consideration for the extension of the Maturity Date to the New Maturity Date, we agreed to provide these holders oftheFebruary 2010 Notes with the following consideration: (i) the payment of an additional 5% interest on the February 2010 Notes commencing from August 3, 2010 until the New Maturity Date; (ii) a downward adjustment of the exercise price of an aggregate of 36,667 warrants issued to these holders in connection with the February 2010 Notes from $6.75 to $2.25, the closing price of our common stock as quoted on the Over-the-Counter Bulletin Board on August 2, 2010, the last trading day prior to the date of the agreement; (iii) an amendment to the cashless feature of an aggregate of 36,667 warrants issuedto these holders in connection with the February 2010 Notes to make the warrants exercisable on a cashless basis immediately as of the date of the agreement; and (iv) the payment of a pro-rata portion of a $25,000 payment of interest on the aggregate principal amount of $900,000 of theFebruary 2010 Notes outstanding as of the date of the agreement. On August 6, 2010, holders of an aggregate of $500,000 principal amount of the February 2010 Notes informed us that wewere in default and demanded repayment under the February 2010 Notes.Pursuant to the terms of the February 2010 Notes, we have five (5) business days to cure an event of default under the February 2010 Notes.As of the date of this prospectus, we have not cured the event of default within the applicable cure period under the February 2010 Notes.Therefore, the holders of the February 2010 Notesareentitled to, among other things (i) the principal amount of the February 2010 Notes along with any interest accrued but unpaid thereon, (ii) an additional interest at a rate of 5% per annum upon and during the occurrence of an event of default and (iii) costs and expenses in connection with the collection and enforcement under the February 2010 Notes, including reasonable attorneys’ fees.As of the date of this prospectus, we have not received any response or correspondence from the holder of the remaining $200,000 aggregate principal amount of the February 2010 Notes. While we had cash and cash equivalents of approximately $8.9 million as of June 30, 2010 as reported in our consolidated financial statements, we have encountered difficulties in remitting funds out of the PRC to repay the February 2010 Notes.Specifically, as more fully described in this prospectus, SAFE, which must approve certain registration and amendment procedures necessary for capital inflow from an offshore entity, such as inbound investments or shareholders loans, or capital outflow to an offshore entity, such as the payment of profits or dividends, liquidation distribution, equity sales proceeds, or return of funds upon a capital reduction, did not grant our PRC subsidiaries approval to remit funds out of the PRC.We are currently working on making arrangements to honor our obligations under the February 2010 Notes, either from our PRC operating subsidiaries or otherwise. However, there can be no assurance that any such arrangements will ever materialize or be permissible or sufficient to cover any or all of the obligations under the February 2010 Notes. If such indebtedness has not been repaid prior to the effectiveness of the registration statement of which this prospectus forms a part then we intend to use a portion of the proceeds from this offering to repay such indebtedness so that following the offering, all principal and accrued but unpaid interest and penalties accrued thereon shall be satisfied in full. If the holders of our February 2010 Notes obtain a judgment against our U.S. parent company, seek to enforce such judgment against us and we do not repay the principal and all interest and penalties accrued under the February 2010 Notes within a timely fashion, we may be required to sell assets or curtail operations, any of which could adversely effect our revenues and financial position.Interest continues to accrue on the February 2010 Notes at a rate of 25% per annum.As of the date of this prospectus, our total repayment obligation under the February 2010 Notes is $1,031,186. The landlord for the property which our Changda Chemical plant is located on lacks the legal right to lease usthe property for industrial purposes. Changda Chemical leases a parcel of land with an area of approximately 22,500 square meters from Xinxing Village Villagers’ Committee, or Committee. Changda Chemical has built manufacturing facilities on the land leased from the Committee. The Committee does not have the right to lease the land to Changda Chemical because the land is collectively-owned land for agricultural purposes and therefore is not permitted to be leased for industrial purposes. Although we have received written certifications from the local authority that Changda Chemical has attended to all relevant procedures using the land and that the land is, according to the municipal planning authority, intended for industrial purposes, the lease may be deemed invalid under PRC law. If the lease is terminated or invalidated, we may be forced tohalt all operations on our chemical products without entitlement to any compensation and incur additional costs relating to any relocation and/or building of a new facility tomanufacture our chemical products.If we are forced to haltthe production of our chemical products, our revenues and financial position may be adversely effected since our chemical products accounted for approximately 14% of our revenues for the fiscal year ended December 31, 2009.Moreover, Changda Chemical may also be subject to fines of 5 to 10% of the cost of the construction built by Changda Chemical on the land without first obtaining construction approvals (construction costs were approximately RMB5.6 million, approximately U.S. $822,751through June 30, 2010). We have alimited operating history. We have a relatively limited operating history. Changda Chemical and Changda Fertilizer, our PRC operating entities, through which we currently operate our business, commenced operations in April 2003 and December 2000,respectively.You should consider our future prospects in light of the risks and uncertainties typically experienced by companies such as ours in evolving industries such as the fertilizer and chemical industries in China and the Asia-Pacific region.Some of these risks and uncertainties relate to our ability to: 7 ● offer new and innovative products to attract and retain a larger customer base; ● attract additional customers and increase spending per customer; ● increase awareness of our products and brands and continue to develop user and customer loyalty; ● raise sufficient capital to sustain and expand our business; ● maintain effective control of our costs and expenses; ● respond to changes in our regulatory environment; ● respond to competitive market conditions; ● manage risks associated with intellectual property rights; ● integrate any business acquisition properly; ● attract, retain and motivate qualified personnel; and ● upgrade our technology to support additional research and development of new products. If we are unsuccessful in addressing any of these risks and uncertainties, our business may be materially and adversely affected. Although our revenues have grown rapidly, we cannot assure you that we will maintain our profitability or that we will not incur net losses in the future. We expect that our operating expenses will increase as we expand. Any significant failure to realize anticipated revenue growth could result in operating losses. Possible shortage in supply or price fluctuations of raw materials may have a detrimental effect on our profitability. The purchase price of major raw materials such as urea were extremely volatile in 2009. We expect continued volatility and uncertainty in prices for raw materials. We have not entered into any long-term supply contracts with suppliers of major raw materials and cannot guarantee that we will be able to pass any future increases in raw material purchase prices on to consumers.Under the influence of volatility in the price of raw materials and economic circumstance, our sales revenue and net revenues for the fiscal year ended December 31, 2009 decreased by $8,000,000 and $1,000,000, respectively, as compared to the fiscal year ended December 31, 2008. In December 2009, management decided that, in order to limit the risks of exposure to market volatility and sudden price increases, it was beneficial to take advantage of the reduced price offered by raw material suppliers and entered into agreements with said suppliers at contractedprices. This will enable us to maintain our gross profit ratio despite the likelihood of an increase in the price of raw materials. The final delivery of raw materials and payment under these contracts were made in May 2010.In the event that there is a significant shortage or change in the purchase price of raw materials in the future and we are unable to transfer resulting cost increases to our customers, our business operations and profitability may be adversely affected. In addition, our operations, like those of other PRC fertilizer companies, are also subject to regulation by PRC government authorities such as the Ministry of Agriculture, the Ministry of Commerce, the State Bureau of Taxation and the local pricing bureaus, which exercise extensive control over various aspects of our operations: pricing mechanisms for our raw materials and main products; industry-specific taxes and fees; and import and export quotas and procedures. As a result, we may face significant constraints on our ability to implement our business strategies or to maximize our profitability. Any price increase in raw materials and any change to the regulation by the PRC government authorities may adversely affect our fertilizer business and our profitability and financial results. There is no assurance that we will sustain the growth in our business. Our compound annual growth rate, or CAGR, of sales revenue from 2006 to 2009 was approximately 28.57%, and our CAGR of net income was approximately 30.87% during this same period. There is no assurance that any growth rate can be sustained or that we can retain and attract qualified management, employees and customers. In the event that we are unable to maintain such attributes, we may have negative growth or stagnant growth, which in turn may impair our business operations and profitability. 8 Our sales have seasonal variations and adverse weather conditions could reduce demand for our products. Our sales volumes and revenues are derived from two main product lines, fertilizer and chemical products. In the normal course of business, we are exposed to fluctuations in supply and demand and the prices of our products depend on a number of factors, including general economic conditions, cyclical trends in end-user markets, and supply and demand imbalances. In addition, prices of our fertilizer products also depend on weather conditions, which have a greater relevance because of the seasonal nature of fertilizer application. We experience seasonal variations in our revenues and our operating costs due to the farming season. The peak selling seasons for our fertilizer products are the first, second andfourth quarters of the year. These periods are the planting and crop-growing months, which boost fertilizer sales. The third quarter of the year is harvest season, hence the low demand for fertilizer.During the fiscal year ended December 31, 2009, approximately 85% of our annual fertilizer sales volume occurred in the first, second and fourth fiscal quarters. We cannot guarantee that our prices will remain at recent or current levels or that they will increase in the future. We face competition from other fertilizer and chemical producers and sellers. Therefore, business and prospects may be adversely affected if we are not able to compete effectively. We operate in markets where we compete with domestic chemical and organic fertilizer and chemical producers and sellers of similar or larger size and scale in the PRC. In addition, a number of foreign companies have established fertilizer and chemical manufacturing enterprises in the PRC, and other foreign manufacturers may do so in the future. We also operate in a very competitive international fertilizer market. Such domestic and foreign competitors may have greater access to financial resources, higher levels of vertical integration, better operating efficiency and longer operating histories. Ifwe are unable to improve product quality, performance and price competitiveness or if we are unable to anticipate and respond to changing market demand, maintain operating efficiency and economies of scale, and control costs in connection with the planned expansion, raw materials and energy, our business and prospects may be adversely affected and we may not be able to compete effectively. Our business and operations require capital investment. Failure to raise sufficient capital in a timely manner may adversely affect business and results of operations. In accordance with our development plan, we intend to expand our operations in Heze, Shandong Province of the PRC. Management may from time-to-time have other business expansion plans that require further capital. If we are unable to obtain such additional funding, we may not be able to pay for the necessary capital expenditures needed for expansion, or to implement proposed business strategies or at all. Any of the above could impede the implementation of our business strategies or prevent us from entering into transactions that would otherwise benefit business on commercially reasonable terms or at all and adversely affect its financial condition and results of operations. Our business is subject to operation risks beyond our control and could have a detrimental effect on our profitability. Our financial performance is at all times subject to operational risks which may include factors that are beyond our control. The production process could face unforeseen operating problems and therefore production could be delayed and financial performance would be adversely affected. Unanticipated additional maintenance of the plant would also impact upon production capacity and revenue projections. This potential downtime would impact upon our results. Operations are subject to hazards and natural disasters that may not be fully covered by our insurance policies. We make substantial investments in complex manufacturing and production facilities and transportation equipment. Many of the production processes, raw materials and certain finished products are potentially destructive and dangerous in uncontrolled or catastrophic circumstances, including operating hazards, fires and explosions, and natural disasters such as typhoons, floods, earthquakes and major equipment failures for which insurance may not be obtainable at a reasonable cost or at all. Should an accident or natural disaster occur, it may cause significant property damage, disruption to operations and personal injuries and our insurance coverage may be inadequate to cover such loss. Should an uninsured loss or a loss in excess of insured limits occur, we could suffer from damage to our reputation or lose all or a portion of production capacity as well as future revenues anticipated to derive from the relevant facilities. Any material loss not covered by our insurance policies could materially and adversely affect our business, financial condition and operations. Product liability is not covered under our insurance policies. We have a basic asset insurance policy with China Continent Property & Casualty Insurance Company Ltd. Our operations could be interrupted by fire, flood, earthquake and other events beyond our control for which we do not carry adequate insurance. While we have property damage insurance, we do not carry business disruption insurance, which is not readily available in China. Any disruption of the operations in our factories would have a significant negative impact on our ability to manufacture and deliver products, which would cause a potential diminution in sales, the cancellation of orders, damage to our reputation and potential lawsuits. 9 Furthermore, any defects in our fertilizer and chemical products could result in economic loss, adverse customer reaction, negative publicity, and additional expenditure to rectify the problems and/or legal proceedings instituted against us. We have not maintained any insurance policy against losses that may arise from such claims. Any litigation relating to such liability may be expensive and time consuming, and successful claims against us could result in substantial monetary liability or damage to our business reputation and disruption to our business operations. We are dependent upon key personnel and the loss of key personnel, or the inability to hire or retain qualified personnel, could have an adverse effect on our business and operations. Our success is heavily dependent on the continued active participation of our current executive officers listed under “Management.” Loss of the services of one or more of our officers could have a material adverse effect upon our business, financial condition or results of operations. Further, our success and achievement of our growth plans depend on our ability to recruit, hire, train and retain other highly qualified technical and managerial personnel. Competition for qualified employees among companies in the fertilizer industry is intense, and the loss of any of such persons, or an inability to attract, retain and motivate any additional highly skilled employees required for the expansion of our activities, could have a materially adverse effect on us. The inability on our part to attract and retain the necessary personnel and consultants and advisors could have a material adverse effect on our business, financial condition or results of operations. As of September 30, 2010, we had a total of approximately 195 employees and skilled labor working in our offices and production facilities in the PRC. However, there can be no assurance that we will be able to maintain a prolonged good relationship with our existing or ex-employees and that no labor disruptions will occur in the future. Should any industrial action or labor unrest occur, our business operations could be adversely affected. There are differences between PRC and U.S. Generally Accepted Accounting Principles. Our profits are derived from our subsidiaries established in the PRC. The profits available for distribution for companies established in the PRC are determined in accordance with PRC accounting standards, which may differ from the amounts arrived at under US GAAP.In the event that the amount of the profits determined under the PRC accounting standard in a given year is less than that determined under the US GAAP, we may not have funds to allow distribution of profits to our stockholders. We may fail to achieve our outline business objectives. The future plans as set out in this document have been formulated on the basis of a number of assumptions in relation to future events, which by their nature are subject to changes and uncertainties and may not materialize. Although we will endeavor to execute such plans there is no assurance that our plans will materialize or be executed in accordance with the stated timeframe or that our objectives will be fully accomplished. Moreover, we expect our business plans to be financed by the net proceeds from the Offering and cash generated from operations. In the event that these funds are insufficient to finance our business plans and we are unable to raise funds through other financing activities, our business plans may not materialize as described in this prospectus. There is a risk of infringement of our intellectual property rights in the PRC. All our fertilizer and chemical products are sold under the “CHANGDA” and “FENGTAI WOSIDA” trademarks which are registered as trademarks in the PRC. In addition, two patent applications have been granted and eight patent applications are pending. There can be no assurance that the existing legal protection in the PRC will effectively prevent unauthorized use of our “CHANGDA” and “FENGTAI WOSIDA” trademarks or the misappropriation by third parties of the technology associated with our applied/registered patents. Policing unauthorized use of our trademarks and the proprietary technology may be difficult, costly and ineffective, and there can be no assurance that any steps taken by us will effectively prevent any such misappropriation or infringement from occurring. Unauthorized use of our trademarks and patented technology could adversely affect our performance and business reputation. Failure to renew our trademarks could also adversely affect our performance and business reputation. In relation to the eight patent applications which are still pending, should we fail in our application for securing such patents, we may not be able to prevent the unauthorized use of our technology and methods as set out in the applications. In this event, unauthorized use of our production methods and technologies could adversely affect our performance. 10 Potential claims alleging infringement of third party’s intellectual property by us could harm our ability to compete and result in significant expense to us and loss of significant rights. From time to time, third parties may assert patent, copyright, trademark and other intellectual property rights to technologies that are important to our business. Any claims that our products or processes, whether in relation to the specific circumstances set out above or otherwise, infringe the intellectual property rights of others, regardless of the merit or resolution of such claims, could cause us to incur significant costs in responding to, defending, and resolving such claims, and may divert the efforts and attention of our management and technical personnel away from the business. As a result of such intellectual property infringement claims, we could be required or otherwise decide it is appropriate to pay third-party infringement claims; discontinue manufacturing, using, or selling particular products subject to infringement claims; discontinue using the technology or processes subject to infringement claims; develop other technology not subject to infringement claims, which could be time-consuming and costly or may not be possible; and/or license technology from the third-party claiming infringement, which license may not be available on commercially reasonable terms. The occurrence of any of the foregoing could result in unexpected expenses or require us to recognize an impairment of our assets, which would reduce the value of the assets and increase expenses. In addition, if we alter or discontinue the production of affected items, our revenue could be negatively impacted. RISKS RELATING TO THE FERTILIZER AND CHEMICAL INDUSTRIES IN THE PRC Loss of or refusal of extension for preferential tax treatments. Changda Chemical enjoys a tax concession of fifteen percent (15%) from the enterprise income tax for the years 2009 to 2011. Shandong Fengtai Fertilizer had a tax concession with full exemption from enterprise income tax for the years 2008 to 2009, and will have a fifty percent exemption from the enterprise income tax for the years 2010 to 2012. All fertilizer production companies enjoy a tax concession from the value added tax. Accordingly, any loss or refusal of an extension for these preferential tax treatments could increase our tax expenditures in the future and could have an adverse effect on our business, operations or financial conditions. We face significant challenges and changes in government policies, including changes to VAT policies, adjustments of export custom duties and accession to the WTO, which could affect the operational environment of our industry and thus our financial performance. To ensure a sufficient supply of fertilizers to meet the domestic demand in the PRC, the PRC government has historically adjusted its policies against the export of fertilizers, in particular through the cancellation of VAT refunds and imposition of export tariffs. The PRC government’s policies regarding export tariffs have historically encouraged or discouraged exports, and the PRC government changed its tax regime for exports several times. In addition, the PRC government may from time to time change its VAT refund policies based on the level of supply or demand. While we previously enjoyed VAT refunds for exports of our fertilizer products, we are currently subjected to a seasonal export tariff ranging from 20 percent to 185 percent. Because of such changes in taxes and export tariffs payable on exports of fertilizer products, our sales are primarily domestically focused. We may in the future be subject to further changes in tax liabilities, which may further affect the mix of domestic and export sales and have an adverse impact on our business, results of operations and net profits. As part of its World Trade Organization, or WTO, concession commitment, the PRC is obliged to open its domestic fertilizer market to foreign participation within five years of December 2006, its accession to the WTO, by allowing foreign participation in the trading and distribution of fertilizers in the PRC. Whereas domestic fertilizer prices are insulated from fluctuations of international market prices prior to the PRC’s WTO accession, we anticipate that international market prices will have an increasingly direct impact on our fertilizer prices as the PRC gradually relaxes its fertilizer trade restrictions. RISKS RELATING TO DOING BUSINESS IN CHINA Governmental control of currency conversion may affect the value of your investment. The PRC government imposes controls on the convertibility of RMB into foreign currencies and, in certain cases, the remittance of currency out of China. We receive substantially all of our revenues in RMB. Shortages in the availability of foreign currency may restrict the ability of our PRC subsidiaries and our affiliated entity to remit sufficient foreign currency to pay dividends or other payments to us, or otherwise satisfy their foreign currency denominated obligations. Under existing PRC foreign exchange regulations, payments of current account items, including profit distributions, interest payments and expenditures from trade-related transactions, can be made in foreign currencies without prior approval from China State Administration of Foreign Exchange by complying with certain procedural requirements. However, approval from appropriate government authorities is required where RMB is to be converted into foreign currency and remitted out of China to pay capital expenses such as the repayment of bank loans denominated in foreign currencies, repatriation of funds and direct investment. The PRC government may also at its discretion restrict access in the future to foreign currencies for current account transactions. If the foreign exchange control system prevents us from obtaining sufficient foreign currency to satisfy our currency demands, we may not be able to pay dividends in foreign currencies to our stockholders. 11 Failure to comply with the United States Foreign Corrupt Practices Act could subject us to penalties and other adverse consequences. We are subject to the United States Foreign Corrupt Practices Act, which generally prohibits United States companies from engaging in bribery or other prohibited payments to foreign officials for the purpose of obtaining or retaining business. Foreign companies, including some that may compete with us, are not subject to these prohibitions. Corruption, extortion, bribery, pay-offs, theft and other fraudulent practices occur from time-to-time in the PRC. We can make no assurance, however, that our employees or other agentswill not engage in such conduct for which we might be held responsible. To date, the Company has taken no steps to prevent violations of the FCPA other than the adoption of a code of ethics.While our code of ethics have been adopted to ensure compliance with the FCPA and Chinese anti-corruption laws by all individuals involved with our company, our employees or other agents may engage in such conduct for which we might be held responsible.If our employees or other agents are found to have engaged in such practices, we could suffer severe penalties and other consequences that may have a material adverse effect on our business, financial condition and results of operations. 12 The PRC economy may experience inflationary pressure, which may lead to an increase in interest rates and a slowdown in economic growth. In response to concerns regarding the PRC’s high rate of growth, the PRC Government has taken measures to slow down economic growth to a more manageable level. Among the measures that the PRC Government has taken are restrictions on bank loans in certain sectors. These measures have contributed to a slowdown in economic growth in the PRC and a reduction in demand for consumer goods. Consequently, these measures and any additional measures, including a possible increase in interest rates, could contribute to a further slowdown in the PRC economy, which in turn could adversely affect the future demand of the our products and our operating results. Fluctuations in the exchange rate could have a material adverse effect upon our business. We conduct our business in RMB. To the extent our future revenue are denominated in currencies other than the United States dollars, we would be subject to increased risks relating to foreign currency exchange rate fluctuations which could have a material adverse affect on our financial condition and operating results since our operating results are reported in United States dollars and significant changes in the exchange rate could materially impact our reported earnings. Adverse changes in economic and political policies of the PRC government could have a material adverse effect on the overall economic growth of China, which could adversely affect our business. Substantially all of our business operations are conducted in China. Accordingly, our results of operations, financial condition and prospects are subject to a significant degree to economic, political and legal developments in China. China’s economy differs from the economies of most developed countries in many respects, including with respect to the amount of government involvement, level of development, growth rate, control of foreign exchange and allocation of resources. While the PRC economy has experienced significant growth in the past 20 years, growth has been uneven across different regions and among various economic sectors of China. The PRC government has implemented various measures to encourage economic development and guide the allocation of resources. Some of these measures benefit the overall PRC economy, but may also have a negative effect on us. For example, our financial condition and results of operations may be adversely affected by government control over capital investments or changes in tax regulations that are applicable to us. Since early 2004, the PRC government has implemented certain measures to control the pace of economic growth. Such measures may cause a decrease in the level of economic activity in China, which in turn could adversely affect our results of operations and financial condition. Any deterioration of political relations between the United States and the PRC could impair our operations. The relationship between the United States and the PRC is subject to sudden fluctuation and periodic tension. Changes in political conditions in the PRC and changes in the state of Sino-U.S. relations are difficult to predict and could adversely affect our operations or cause potential acquisition candidates or their goods and services to become less attractive. Such a change could lead to a decline in our profitability. Any weakening of relations between theUnited States and the PRC could have a material adverse effect on our operations. Under the PRC EIT Law, we and/or Changda International Ltd. may be classified as a “resident enterprise” of the PRC. Such classification could result in PRC tax consequences to us, our non-PRC resident enterprise investors and/or Changda International Ltd. On March 16, 2007, the National People’s Congress approved and promulgated a new tax law, the PRC Enterprise Income Tax Law, or “EIT Law,” which took effect on January 1, 2008. Under the EIT Law, enterprises are classified as resident enterprises and non-resident enterprises. An enterprise established outside of China with “de facto management bodies” within China is considered a “resident enterprise,” meaning that it can be treated in a manner similar to a Chinese enterprise for enterprise income tax purposes. The implementing rules of the EIT Law define “de facto management bodies” as a managing body that in practice exercises “substantial and overall management and control over the production and operations, personnel, accounting, and properties” of the enterprise; however, it remains unclear whether the PRC tax authorities would deem our managing body as being located within China. Due to the short history of the EIT Law and lack of applicable legal precedents, the PRC tax authorities determine the PRC tax resident treatment of a foreign (non-PRC) company on a case-by-case basis. If the PRC tax authorities determine that we and/or Changda International Ltd. are a “resident enterprise” for PRC enterprise income tax purposes, a number of PRC tax consequences could follow. First, we and/or Changda International Ltd. may be subject to the enterprise income tax at a rate of 25 percent on our and/or Changda International Ltd.’s worldwide taxable income, as well as PRC enterprise income tax reporting obligations. Second, under the EIT Law and its implementing rules, dividends paid between “qualified resident enterprises” are exempt from enterprise income tax. As a result, if we and Changda International Ltd. are treated as “qualified resident enterprises,” all dividends from the PRC Operating Companies to us (through Changda International Ltd.) should be exempt from PRC tax. If Changda International Ltd. were treated as a PRC “non-resident enterprise” under the EIT Law, then dividends that Changda International Ltd. receives from the PRC Operating Companies (assuming such dividends were considered sourced within the PRC) may be subject to a 10 percent PRC withholding tax. Similarly, if we were treated as a “non-resident enterprise” under the EIT Law and Changda International Ltd. were treated as a “resident enterprise” under the EIT Law, then dividends that we receive from Changda International Ltd. (assuming such dividends were considered sourced within the PRC) may be subject to a 10 percent PRC withholding tax. Any such taxes on dividends could materially reduce the amount of dividends, if any, we could pay to our shareholders. 13 Finally, the new “resident enterprise” classification could result in a situation in which a 10 percent PRC tax is imposed on dividends we pay to our enterprise (but not individual) investors that are not tax residents of the PRC (“non-resident investors”) and gains derived by them from transferring our securities, if such income or gain is considered PRC-sourced income by the relevant PRC tax authorities. In such event, we may be required to withhold a 10 percent PRC tax on any dividends paid to our non-resident investors. Our non-resident investors also may be responsible for paying PRC tax at a rate of 10 percent on any gain realized from the sale or transfer of our securities in certain circumstances. We would not, however, have an obligation to withhold PRC tax with respect to such gain under the PRC tax laws. Moreover, the State Administration of Taxation (“SAT”) released Circular Guoshuihan No. 698 (“Circular 698”) on December 10, 2009 that reinforces the taxation of certain equity transfers by non-resident investors through overseas holding vehicles. Circular 698 addresses indirect equity transfers as well as other issues. Circular 698 is retroactively effective from January 1, 2008. According to Circular 698, where a non-resident investor who indirectly holds an equity interest in a PRC resident enterprise through a non-PRC offshore holding company indirectly transfers an equity interest in the PRC resident enterprise by selling an equity interest in the offshore holding company, and the latter is located in a country or jurisdiction where the actual tax burden is less than 12.5 percent or where the offshore income of its residents is not taxable, the non-resident investor is required to provide the PRC tax authority in charge of that PRC resident enterprise with certain relevant information within 30 days of the transfer. The tax authorities in charge will evaluate the offshore transaction for tax purposes. In the event that the tax authorities determine that such transfer is abusing forms of business organization and a reasonable commercial purpose for the offshore holding company other than the avoidance of PRC income tax liability is lacking, the PRC tax authorities will have the power to re-assess the nature of the equity transfer under the doctrine of substance over form. A reasonable commercial purpose may be established when the overall international (including U.S.) offshore structure is set up to comply with the requirements of supervising authorities of international (including U.S.) capital markets. If the SAT’s challenge of a transfer is successful, it may deny the existence of the offshore holding company that is used for tax planning purposes and subject the seller to PRC tax on the capital gain from such transfer. Since Circular 698 has a short history, there is uncertainty as to its application. We (or a non-resident investor) may become at risk of being taxed under Circular 698 and may be required to expend valuable resources to comply with Circular 698 or to establish that we (or such non-resident investor) should not be taxed under Circular 698, which could have a material adverse effect on our financial condition and results of operations (or such non-resident investor’s investment in us). If any PRC tax applies to a non-resident investor, the non-resident investor may be entitled to a reduced rate of PRC tax under an applicable income tax treaty and/or a deduction for such PRC tax against such investor’s domestic taxable income or a foreign tax credit in respect of such PRC tax against such investor’s domestic income tax liability (subject to applicable conditions and limitations). Investors should consult their own tax advisors regarding the applicability of any such taxes, the effects of any applicable income tax treaties, and any available deductions or foreign tax credits. For a further discussion of these issues, see the sections of this prospectus captioned “Material PRC Income Tax Considerations” below. Restrictions on receipt of dividends from, and transfer of funds to, our PRC operating subsidiaries may be imposed. Changda International Ltd. is incorporated in the Republic of the Marshall Islands and is the holding company of our operating subsidiaries. At present, Changda Fertilizer, Changda Chemical, Changda Heze and Shangdong Fengtai are the only subsidiaries. The ability of Changda Fertilizer, Changda Chemical, Changda Heze and Shangdong Fengtai and any future subsidiaries which are WFOEs to declare dividends and other payments to Changda International may be restricted by factors that include changes in applicable foreign exchange and other laws and regulations in the PRC and in the Marshall Islands. In particular, under PRC law, profit available for distribution from the PRC operating subsidiaries is determined in accordance with generally accepted accounting principles in the PRC. This calculation may differ from the one performed in accordance with US GAAP. As a result of the potential difference in profit calculation, there is a risk that the PRC subsidiaries may not have sufficient profit to distribute so as to allow distributions to the stockholders in the future. In addition, distributions by our subsidiaries other than as dividends may be subject to governmental approval and taxation. Any transfer of funds to our PRC subsidiaries, either as a shareholder loan or as an increase in registered capital, is subject to registration or approval of certain PRC governmental authorities, including the relevant administration of foreign exchange and/or the relevant examining and approval authority. Further, it is not permitted under PRC law for our PRC subsidiaries to lend money to each other/another member. Therefore, it is difficult to change our capital expenditure plans once the relevant funds have been remitted to our PRC subsidiaries. These limitations on the free flow of funds between our companies and our PRC subsidiaries could restrict our ability to act in response to changing market conditions and to reallocate funds from one PRC subsidiary to another in a timely manner. Uncertainties with respect to the PRC legal system could adversely affect us. Our operations in China are governed by PRC laws and regulations. We are generally subject to laws and regulations applicable to foreign investments in China and, in particular, laws applicable to wholly foreign-owned enterprises. The PRC legal system is based on written statutes. Prior court decisions may be cited for reference but have limited precedential value. Since 1979, PRC legislation and regulations have significantly enhanced the protections afforded to various forms of foreign investments in China. However, China has not developed a fully integrated legal system and recently enacted laws and regulations may not sufficiently cover all aspects of economic activities in China. In particular, because these laws and regulations are relatively new, and because of the limited volume of published decisions and their nonbinding nature, the interpretation and enforcement of these laws and regulations involve uncertainties. In addition, the PRC legal system is based in part on government policies and internal rules (some of which are not published on a timely basis or at all) that may have a retroactive effect. As a result, we may not be aware of our violation of these policies and rules until some time after the violation. In addition, any litigation in China may be protracted and result in substantial costs and diversion of resources and management attention. 14 You may experience difficulties in effecting service of legal process, enforcing foreign judgments or bringing original actions in China based on United States or other foreign laws against us or our management. Changda International Ltd., our wholly owned subsidiary, is incorporated under the laws of the Marshall Islands.The provisions of the Marshall Islands Business Corporations Act, or BCA, resemble provisions of the corporation laws of a number of states in the United States. However, there have been few judicial cases in the Republic of the Marshall Islands interpreting the BCA. While the BCA does specifically incorporate the non-statutory law, or judicial case law, of the State of Delaware and other states with substantially similar legislative provisions, stockholders may have more difficulty in protecting their interests in the face of actions by the management, directors or controlling stockholders than would stockholders of a corporation incorporated in a U.S. jurisdiction. The Marshall Islands has no bankruptcy laws. In addition, all of our assets are located in, and other than our chief financial officer, all of our other senior executive officers reside within the PRC. As a result, it may be generally difficult to effect service of process within the United States or elsewhere outside China upon our senior executive officers and directors not residing in the United States, including with respect to matters arising under U.S. federal securities laws or applicable state securities laws. Moreover, our PRC counsel has advised us that China does not have treaties with the United States or many other countries providing for the reciprocal recognition and enforcement of judgment of courts. As a result, our public stockholders may have substantial difficulty in protecting their interests through actions against our management or directors than would stockholders of a corporation with assets and management members located in the United States. Due to the nature of our business, we are subject to certain environmental regulation. Our operations are subject to environmental and safety regulation in the PRC. Such regulation covers a wide variety of matters, including, without limitation, prevention of waste, pollution and protection of the environment, labor regulations and worker safety. On March 29, 2010, Changda Fertilizer, Shandong Fengtai and Changda Chemical received a certification from the Enviromental Protection Bureau of Binhai Economic Development Zone, Weifang, Shandong, stating that all activities of these three entities since inception are in compliance with the current laws and regulations of the PRC.We could also be subject, under such regulations, to clean up costs and liability for toxic and hazardous substances which may exist on or under any of our properties or which may be produced as a result of our operations. In particular, the acceptable level of pollution and the potential clean up costs and obligations and liability for toxic or hazardous substances for which we may become liable as a result of our activities may be impossible to assess against the current legal framework and current enforcement practices of the PRC. In addition, environmental legislation and permit regime are likely to evolve in a manner which will require stricter standards and enforcement, increased fines and penalties for non-compliance, more stringent environmental assessments of proposed projects and heightened degree of responsibility for companies and their directors and employees. The downturn in the economy of the PRC may slow our growth and profitability. The development of the countryside and agricultural sector is linked China’s overall economic growth. There can be no assurance that a downturn will not have a negative effect on our business, especially if it results in either a decreased use of our products or in pressure on us to lower our prices.Our fertilizer business is dependent on the ability of the Chinese farmers to afford our products, thus any significant disruptions in the food and agricultural products market might adversely affect our business. Our chemical business is dependent the further development of Chinese consumer safety standards, increased demand for standardized drugs and further creation as well as extension of useable during winter time of infrastructures. Any trends that might lead to lowering of consumer safety standards, decrease spending on pharmacy, lower demand on infrastructure use during winter time or climatic effects leading to warmer winters, might affect our business in a negative way. We may be subject in the future to new M&A Regulations. We have not obtained the approval of the China Securities Regulatory Commission, or CSRC, in connection with our listing on the NYSE Amex LLC under the Provisional Regulations on the Merger and Acquisitions of Domestic Enterprises by Foreign Investors, or New M&A Regulations. In the event that such an approval is subsequently deemed to be required, our business, financial results and prospects may be adversely affected. The New M&A Regulations also establish more complex procedures for acquisitions conducted by foreign investors which could make it more difficult to pursue growth through acquisitions. If the CSRC or other PRC regulatory authorities subsequently determines that we are required to obtain the CSRC’s written approval for listing on any national securities exchange we may face regulatory actions or other sanctions from the CSRC or other PRC regulatory authorities. In such an event, these regulatory authorities may impose fines and penalties on our operations in the PRC, limit our operating privileges in the PRC, or take other actions that could have a material adverse effect on our business, financial conditions, results of operations, reputations and prospects, as well as on the trading price of the shares. The New M&A Regulations also established additional procedures and requirements that could make merger and acquisition activities by foreign investors more time-consuming and complex, including requirements in some instances that the Ministry of Commerce, or MOC, be notified in advance of any change-of-control transactions in which a foreign investor takes control of a PRC domestic company. In the future, we may grow our business in part by acquiring other businesses, although currently we do not have any plans to do so. Complying with the requirements of the New M&A Regulations could be time-consuming, and any required approval processes, including obtaining approval from the MOC, may delay or inhibit our ability to complete such transactions, which could affect our ability to expand our business or maintain our market share. 15 PRC regulations relating to the establishment of offshore special purpose companies by PRC residents. The State Administration of Foreign Exchange in the PRC, or SAFE, issued a public notice, or “Notice 75,” in October 2005 requiring PRC residents and non-PRC residents who habitually reside in the PRC for economic reasons, or PRC Residents, to register with the local SAFE branch before establishing or controlling any company outside of China for the purpose of capital financing with assets or equities of PRC companies (referred to in the Notice 75 as an “offshore special purpose company”). PRC Residents that are shareholders of offshore special purpose companies established before November 1, 2005 were required to register with the local SAFE branch before March 31, 2006. To further clarify the implementation of Notice 75, SAFE issued Notice 106 on May 9, 2007. Under Notice 106, PRC subsidiaries of an offshore special purpose company are required to coordinate and supervise the filing of SAFE registrations by the offshore holding company’s shareholders who are PRC residents in a timely manner. Pursuant to the foregoing regulations, the failure of PRC resident shareholders to register with the local SAFE branch for its overseas investment, or to amend their SAFE registrations pursuant to the Notice 75 and Notice 106, or the failure of future shareholders of the Company who are PRC Residents to comply with the registration procedures set forth in the Notice 75 and Notice 106, may subject such beneficial owners to fines and legal sanctions and may also limit our ability to contribute additional capital into the PRC subsidiaries, limit the ability of the PRC subsidiaries to distribute dividends to the Company or otherwise adversely affect the business. Our PRC legal counsel has advised that we are an overseas company established and controlled by foreign companies and foreign individuals and hence, do not fall within the definition of “offshore special purpose company” for the purposes of the Notice 75. Accordingly, the aforesaid registration requirements are not applicable to us and our PRC resident shareholders. If SAFE or other PRC regulatory authorities subsequently determines that SAFE registration is required for the establishment of the Company, we may suffer in the manner described above. In addition, on August 6, 2010, holders of an aggregate of $500,000 principal amount of the February 2010 Notes informed us that wewere in default and demanded repayment under the February 2010 Notes.While we had cash and cash equivalents of approximately $8.9 million as of June 30, 2010 as reported in our consolidated financial statements, we have encountered difficulties in remitting funds out of the PRC to repay the February 2010 Notes.Specifically, as more fully described in this prospectus, SAFE did not grant our PRC subsidiaries approval to remit funds out of the PRC.We are currently working on making arrangements to honor our obligations under the February 2010 Notes, either from our PRC operating subsidiaries or otherwise. Foreign Investment in the PRC is subject to Industry restrictions which could adversely affect our growth. Foreign investment in the PRC is subject to industry-specific restrictions and/or prohibitions set forth in a Catalogue Guiding Foreign Investment in Industry, or Catalogue. Local governments in the PRC may maintain further industry-specific restrictions or prohibitions. The Catalogue distinguishes between different industries in terms of whether foreign investment is “encouraged,” “restricted,” “prohibited” or “permitted” in such industries. The different categories generally indicate the disposition of the MOC and other PRC regulatory authorities to approve foreign investment in a given industry, as well as having certain tax and other implications. Investments in the encouraged and permitted categories are generally eligible for approval with relatively few restrictions. Investment in the “restricted” category is often subject to limitations on the amount of equity that a foreign investor can hold and to other restrictions. Moreover, government approval of investments in the “restricted” category is generally perceived to be harder to secure. Foreign investment in the “prohibited” category is barred altogether. Such restrictions on the nature and terms of the Company’s potential investments in the PRC may limit the opportunities available to us in the PRC. Failure to make payments for the compulsory social insurance schemes in the PRC may result in late charges or third party claims. Changda Fertilizer and Changda Chemical are required to make payments for the compulsory social insurance schemes for their employees in accordance with the relevant PRC laws. Upon the failure to make such payments, the employees have the right to claim damages in connection with the non-payment of the social insurance. Although we have made payment of all outstanding premiums, to the extent we do no pay any amounts owed under the social insurance schemes, our operations and financial results may be adversely affected if any claim is made against us. Our sales are derived almost entirely from the PRC market. For the six months ended June 30, 2010 and 2009, 98% and 99% of our total sales were derived from the PRC market, respectively.For the fiscal years ended December 31, 2009 and 2008, 98% and 94% of our total sales were derived from the PRC market, respectively. We expect that domestic sales will continue to account for a significant portion of our total sales. If there is any material adverse change in political, economic or legal conditions in the PRC market, our sales and profitability may be adversely affected. 16 RISKS RELATING TO AN INVESTMENT IN OUR SECURITIES The current trading price of our comment stock, as presented on the cover page of this prospectus, does not reflect the one-for three reverse stock split which we intend to effect on or prior to the date of effectiveness of the registration statement of which this prospectus forms a part. On September 29, 2010, the last reported market price of our common stock on the Over-the-Counter Bulletin Board was $0.45.Our Board of Directors and stockholders holding a majority of our outstanding shares of common stock have approved a proposal to grant discretionary authority to our Board of Directors to effect a reverse stock split of our issued and outstanding shares of common stock at any time within one year after the date action was taken by a majority of our stockholders at a ratio of either (i) one-for-two or (ii) one-for-three, as determined at the discretion of the Board of Directors to be in our best interests without further approval from our stockholders.We expect to effect a reverse stock split of our shares of common stock of 1-for-3 prior to or upon the effective date of the registration statement of which this prospectus forms a part. As a result, historical trading prices may not be indicative of the prices at which our shares of common stockwill trade at in the future. Our common stock has historically been thinly traded and you may be unable to sell at or near ask prices or at all if you desire to liquidate your shares. Our common stock is currently traded on the Over-the-Counter Bulletin Board.The market price for our common stock is particularly volatile given our status as a relatively small company with a small and thinly traded “float” that could lead to wide fluctuations in our share price. The price at which you purchase our common stock may not be indicative of the price that will prevail in the trading market. You may be unable to sell your common stock at or above your purchase price if at all, which may result in substantial losses to you. The market for our common stock is characterized by significant price volatility when compared to seasoned issuers, and we expect that our share price will continue to be more volatile than a seasoned issuer for the indefinite future. The volatility in our share price is attributable to a number of factors. First, as noted above, our common stock have historically been sporadically and/or thinly traded. As a consequence of this lack of liquidity, the trading of relatively small quantities of shares by our stockholders may disproportionately influence the price of those shares in either direction. The price for our shares could, for example, decline precipitously in the event that a large number of our common stock are sold on the market without commensurate demand, as compared to a seasoned issuer which could better absorb those sales without adverse impact on its share price. Secondly, we are a speculative or “risky” investment due to our fluctuating level of revenues or profits to date and uncertainty of future market acceptance for our current and potential products. As a consequence of this enhanced risk, more risk-averse investors may, under the fear of losing all or most of their investment in the event of negative news or lack of progress, be more inclined to sell their shares on the market more quickly and at greater discounts than would be the case with the stock of a seasoned issuer. The following factors may add to the volatility in the price of our common stock: actual or anticipated variations in our quarterly or annual operating results; adverse outcomes; and additions or departures of our key personnel, as well as other items discussed under this “Risk Factors” section, as well as elsewhere in this registration statement. Many of these factors are beyond our control and may decrease the market price of our common stock, regardless of our operating performance. We cannot make any predictions or projections as to what the prevailing market price for our common stock will be at any time, including as to whether our common stock will sustain their current market prices, or as to what effect that the sale of shares or the availability of common stock for sale at any time will have on the prevailing market price. The market price for our common stock may be volatile. The market price for our common stock is likely to be highly volatile and subject to wide fluctuations in response to factors including the following: - actual or anticipated fluctuations in our quarterly operating results, - announcements of new products by us or our competitors, - changes in financial estimates by securities analysts, - changesin theeconomicperformanceor marketvaluationsof othercompanies involved in the same industry, - announcements by our competitors of significant acquisitions, strategicpartnerships, joint ventures or capital commitments, - additions or departures of key personnel, - potential litigation, or - conditions in the market. In addition, the securities markets have from time to time experienced significant price and volume fluctuations that are not related to the operating performance of particular companies.These market fluctuations may also materially and adversely affect the market price of our common stock. 17 Because certain of our stockholders control a significant number of shares of our common stock, they may have effective control over actions requiring stockholder approval. Currently, our directors, executive officers and principal stockholders, and their respective affiliates, beneficially own approximately 50.5% of our outstanding shares of common stock. Following this offering, our directors, executive officers and principal stockholders, and their respective affiliates, will beneficially own approximately % of our outstanding shares of common stock. As a result, these stockholders, acting together, would have the ability to control the outcome of matters submitted to our stockholders for approval, including the election of directors and any merger, consolidation or sale of all or substantially all of our assets.In addition, these stockholders, acting together, would have the ability to control the management and affairs of our company. Accordingly, this concentration of ownership might harm the market price of our common stock by: · delaying, deferring or preventing a change in corporate control; · impeding a merger, consolidation, takeover or other business combination involving us; or · discouraging a potential acquirer from making a tender offer or otherwise attempting to obtain control of us. Shares eligible for future sale may adversely affect the market. From time to time, certain of our stockholders may be eligible to sell all or some of their shares of common stock by means of ordinary brokerage transactions in the open market pursuant to Rule 144, promulgated under the Securities Act, subject to certain limitations. Any substantial sale of our common stock pursuant to Rule 144 or pursuant to any resale prospectus (including sales by investors of securities acquired in connection with this offering) may have a material adverse effect on the market price of our common stock. We may be subject to "penny stock" regulations. The Securities and Exchange Commission, or SEC, has adopted rules that regulate broker-dealer practices in connection with transactions in "penny stocks." Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document prepared by the SEC, which specifies information about penny stocks and the nature and significance of risks of the penny stock market. A broker-dealer must also provide the customer with bid and offer quotations for the penny stock, the compensation of the broker-dealer, and our sales person in the transaction, and monthly account statements indicating the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that, prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for stock that becomes subject to those penny stock rules. These additional sales practice and disclosure requirements could impede the sale of our securities. Whenever any of our securities become subject to the penny stock rules, holders of those securities may have difficulty in selling those securities. 18 If we fail to maintain an effective system of internal controls, we may not be able to accurately report our financial results or prevent fraud. We are subject to reporting obligations under the U.S. securities laws. The SEC, as required by Section 404 of the Sarbanes-Oxley Act of 2002, adopted rules requiring every public company to include a management report on such company’s internal controls over financial reporting in its annual report, which contains management’s assessment of the effectiveness of our internal controls over financial reporting. Our reporting obligations as a public company will place a significant strain on our management, operational and financial resources and systems for the foreseeable future. Effective internal controls, particularly those related to revenue recognition, are necessary for us to produce reliable financial reports and are important to help prevent fraud. As a result, our failure to achieve and maintain effective internal controls over financial reporting could result in the loss of investor confidence in the reliability of our financial statements, which in turn could harm our business and negatively impact the trading price of our stock. Furthermore, we anticipate that we will incur considerable costs and use significant management time and other resources in an effort to comply with Section 404 and other requirements of the Sarbanes-Oxley Act. The elimination of monetary liability against our directors and officers under Nevada law and the existence of indemnification rights to our directors and officers may result in substantial expenditures by our company and may discourage lawsuits against our directors and officers. Pursuant to our articles of incorporation, we are obligated to indemnify our directors and officers for monetary damages to our company and our stockholders to the extent provided by Nevada law. We also have contractual indemnification obligations under our employment agreements with our chief executive officer and chief financial officer. The foregoing indemnification obligations could result in our company incurring substantial expenditures to cover the cost of settlement or damage awards against directors and officers, which we may be unable to recoup. These provisions and resultant costs may also discourage our company from bringing a lawsuit against directors and officers for breaches of their fiduciary duties, and may similarly discourage the filing of derivative litigation by our stockholders against our directors and officers even though such actions, if successful, might otherwise benefit our company and stockholders. We have no present intention to pay dividends. We have never paid dividends or make other cash distributions on our common stock, and we do not expect to declare or pay any dividends in the foreseeable future. We intend to retain any future earnings for working capital and to finance current operations and expansion of our business. The tax opinion provided to us by Wilk Auslander LLP does not provide a “will” level of comfort on certain of the U.S. federal income tax issues discussed in the tax disclosure and does not address all tax issues. Wilk Auslander LLP, as U.S. counsel for us in connection with this offering, has provided an opinion to us (which is attached as Exhibit 8.1 to the registration statement of which this prospectus forms a part) that, subject to the assumptions, limitations and qualifications stated therein and herein, Wilk Auslander LLP has confirmed and adopted as its opinion the statements of U.S. federal income tax law as set forth herein under the caption “Material United States Federal Income Tax Considerations” (the “tax disclosure”). Because of the absence of guidance directly on point as to how certain tax consequences discussed in the tax disclosure would be treated for U.S. federal income tax purposes, it is not possible to predict with certainty what contrary positions, if any, may be taken by the Internal Revenue Service (“IRS”) or a court considering these tax issues and whether such positions would be materially different from those discussed in the tax disclosure (although the tax disclosure does describe the possible consequences if the result is different than anticipated). As a result, the word “should” rather than “will” is used in certain portions of the tax disclosure in order to indicate a degree of uncertainty concerning these issues that is greater than would be indicated by a “will” level of opinion, but is less than would be indicated by a “more-likely-than-not” level of opinion. Moreover, certain tax issues that are discussed in the tax disclosure are dependent on future facts or events, and therefore cannot be addressed by a tax opinion. Accordingly, each prospective investor is urged to consult its own tax advisors regarding the tax issues discussed in the tax disclosure and how they may relate to the investor’s particular circumstances. See “Material United States Federal Income Tax Considerations” below for a more in depth discussion of these issues. SPECIAL NOTE REGARDING FORWARD LOOKING STATEMENTS This prospectus contains forward-looking statements. Such forward-looking statements include statements regarding, among other things, (a) our projected sales and profitability, (b) our growth strategies, (c) anticipated trends in our industry, (d) our future financing plans, and (e) our anticipated needs for working capital. Forward-looking statements, which involve assumptions and describe our future plans, strategies, and expectations, are generally identifiable by use of the words “may,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. This information may involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from the future results, performance, or achievements expressed or implied by any forward-looking statements. These statements may be found under “Prospectus Summary,” “Management's Discussion and Analysis of Financial Condition and Results of Operations” and “Description of Business,” as well as in this prospectus generally. Actual events or results may differ materially from those discussed in forward-looking statements as a result of various factors, including, without limitation, the risks outlined under “Risk Factors” and matters described in this prospectus generally. This prospectus may contain market data related to our business, which may have been included in articles published by independent industry sources. We are responsible for the accuracy and completeness of the historical information contained in this market data as of the date of this prospectus. However, this market data also includes projections that are based on a number of assumptions. If any one or more of these assumptions turns out to be incorrect, actual results may differ materially from the projections based on these assumptions. In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this prospectus will in fact occur. In addition to the information expressly required to be included in this filing, we will provide such further material information, if any, as may be necessary to make the required statements, in light of the circumstances under which they are made, not misleading. Each forward-looking statement should be read in context with, and with an understanding of, the various other disclosures concerning our company and our business made elsewhere in this prospectus as well as other pubic reports which may be filed with the United States Securities and Exchange Commission. You should not place undue reliance on any forward-looking statement as a prediction of actual results or developments. We are not obligated to update or revise any forward-looking statement contained in this prospectus to reflect new events or circumstances, unless and to the extent required by applicable law. Neither the Private Securities Litigation Reform Act of 1995 nor Section 27A of the Securities Act of 1933, as amended, provides any protection for statements made in this prospectus. 19 EXPLANATORY NOTE REGARDING REVERSE STOCK SPLIT Our Board of Directors and stockholders holding a majority of our outstanding shares of common stock have approved a proposal to grant discretionary authority to our Board of Directors to effect a reverse stock split of our issued and outstanding shares of common stock at any time within one year after the date action was taken by a majority of our stockholders at a ratio of either (i) one-for-two or (ii) one-for-three, as determined at the discretion of the Board of Directors to be in our best interests without further approval from our stockholders (the “Reverse Stock Split”). We expect to effect the Reverse Stock Split of our shares of common stock of 1-for-3 prior to or upon the effective date of the registration statement of which this prospectus forms a part. No fractional shares of common stock will be issued in connection with the Reverse Stock Split, and all such fractional interests will be rounded down to the nearest whole number. Issued and outstanding stock options and warrants will be split on the same basis and exercise prices will be adjusted accordingly. All information presented in this prospectus assumes a 1-for-3 reverse stock split of our outstanding shares of common stock, stock options and warrants and, unless otherwise indicated, all such amounts and corresponding share price, per share and stock option and warrant exercise price data set forth in this prospectus have been adjusted to give effect to the assumed Reverse Stock Split. USE OF PROCEEDS We estimate the gross proceeds from the offering, prior to deducting underwriting discounts and commissions and the estimated offering expenses payable by us, will be approximately . This estimate is based on an assumed offering price of $. The proceeds from the sale of the Units sold to cover over-allotment and the shares underlying the option granted to the underwriter will be used for working capital and general corporate purposes.Assuming no exercise of our underwriters’ over-allotment option, we intend to use the net proceeds of the offering as follows: US$ (in millions) Completion of our Heze Plant Machinery Plant Warehouse Office Other Supporting Facilities Expansion of our Thiophene product line Machinery Plant Exhaust Gas Treatment Facility Other Supporting Facilities Research and Development Working Capital and General Corporate Purposes Repayment of February 2010 Notes (including, interest and penalties accrued but unpaid thereon) The amount of proceeds allocated to working capital may be used for purposes other than working capital and will vary depending on a number of factors, including the costs associated with the Heze Plant and research and development which may require additional capital.Accordingly, if additional capital is needed for any of the items set forth above, our management has discretion to allocate working capital for those capital needs.Further, our management may decide, if it is in our best interest, to use proceeds allocated to working capital to invest in additional capital projects. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Our common stock began quoting on the OTC Bulletin Board on July 24, 2008 under the symbol “PDWK.OB.”In February 2009, our symbol was changed to “CIHI.OB” in connection with our name change.On November 17, 2009, our symbol was changed to “CIHD.OB” when our 3 for 1 reverse stock split became effective.The prices, as presented below, represent the highest and lowest intra-day prices for our common stock as quoted on the OTC Bulletin Board which does not reflect the assumed 1-for-3 reverse stock split of our shares of common stock set forth elsewhere in this prospectus. Such over-the-counter market quotations may reflect inter-dealer prices, without markup, markdown or commissions and may not necessarily represent actual transactions. QuarterEnded High($) Low($) Third Quarter (Beginning 7/24/08) Fourth Quarter 2008 First Quarter 2009 Second Quarter 2009 Third Quarter 2009 Fourth Quarter 2009 First Quarter 2010 Second Quarter 2010 Third Quarter 2010 (through September 29, 2010) 0.401 The closing price of our common stock on the OTC Bulletin Board on September 29, 2010 was $0.45. 20 Number of Stockholders As of September 30 , 2010, there were approximately 285 holders of record of our common stock. Dividend Policy Holders of our common stock are entitled to receive dividends if and when declared by our Board of Directors out of funds legally available for distribution. Any such dividends may be paid in cash, property or shares of our common stock. We have not paid any dividends since its inception, and it is not likely that any dividends on its common stock will be declared in the foreseeable future. Any dividends will be subject to the discretion of our Board of Directors, and will depend upon, among other things, our operating and financial condition and our capital requirements and general business conditions. CAPITALIZATION The following table sets forth our capitalization as of June 30, 2010 on an actual basis and on an adjusted basis to reflect our receipt of estimated net proceeds from the sale of units, less the estimated underwriting discounts and commissions and estimated offering expenses payable by us. This table should be considered in conjunction with the sections of this prospectus captioned “Use of Proceeds” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” as well as the financial statements and related notes included elsewhere in this prospectus. Actual AsAdjusted (audited) (unaudited) Current and long-term obligations $ $ Stockholders’ equity (deficit): Common Stock, $0.001 par value: 300,000,000 shares authorized (actual); [] shares issued and outstanding (actual); unlimited number of shares authorized (as adjusted): [] shares issued and outstanding (as adjusted) Additional paid-in capital Accumulated deficit Total stockholders’ equity (deficit) Total capitalization $ This table assumes no exercise by the representative of the underwriters of their option to purchase up to an additional [] units from us to cover over-allotments. 21 DILUTION The net tangible book value of our common stock on June 30, 2010 was $[] or $[] per share of common stock. The net tangible book value per share represents the amount of our total tangible assets less total liabilities, divided by the number of common stock outstanding. After giving effect to our sale of [] common stock in this offering at an assumed public offering price of $[] per share (excluding the underwriter’s over-allotment option), and after deducting the underwriting discounts and commissions and estimated offering expenses payable by us, our as adjusted net tangible book value would be approximately $[], or approximately $[] per share. This represents an immediate increase in net tangible book value of $[] per share to existing stockholders and an immediate dilution in pro forma net tangible book value of $[] per share to new investors purchasing our common stock in this offering. The following table illustrates the per share dilution: Assumed public offering price per share $ Net tangible book value per share as of June 30, 2010 $ Increase in net tangible book value per share attributable to this offering $ Net tangible book value per share as adjusted after this offering $ Dilution per share to new investors $ If the underwriters over-allotment option is exercised in full, there will be an increase in as adjusted net tangible book value to $[] per share to existing stockholders and an immediate dilution in as adjusted net tangible book value of $[] per share to new investors in this offering. The following table sets forth, on the pro forma basis discussed above as of June 30, 2010, the differences between the number of common stock purchased from us (excluding the underwriter’s over-allotment option), the total price and average price per share paid by our existing stockholders and by the new investors, before deducting the underwriting discounts and commissions and estimated offering expenses payable by us, using the estimated public offering price of $[] per share. Shares Purchased Total Consideration Average Price PerShare Our existing stockholders % % $ New investors Total % $ % If the underwriters exercise their over-allotment option in full to purchase [] additional common stock in this offering, the pro forma net tangible book value per share after the offering would be $[] per share, the increase in pro forma net tangible book value per share to existing stockholders would be $[] per share and the dilution to new investors purchasing shares in this offering would be $[] per share. 22 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following is a discussion and analysis of the results of operations of Changda International Holdings, Inc. and it subsidiaries (the "Company") and should be read in conjunction with our financial statements and related notes contained elsewhere herein. The discussion contains forward looking statements that involve risks and uncertainties. As a result of many factors, such as those set forth under “Risk Factors” and elsewhere in this prospectus, our actual results may differ materially from those anticipated in these forward-looking statements. Historical Overview On February 13, 2009, we completed a “reverse acquisition” transaction pursuant to which the stockholders of Changda International transferred all of the issued and outstanding shares of common stock of Changda International to us in exchange for 5,303,329 newly issued shares and 652,222 sharestransferred from our stockholders.Upon closing of the reverse acquisition, Changda International became our wholly owned subsidiary, with Changda International’s former stockholders acquiring a majority of the outstanding shares of our common stock. The acquisition of Changda International was accounted for as a “reverse acquisition”, since the stockholders of Changda International acquired a majority of the outstanding shares of our common stock immediately following the closing of the transaction.Changda International was deemed to be the accounting acquirer upon such closing of the transaction and, accordingly, the assets and liabilities and the historical operations that is reflected in the financial statements are those of Changda International. Overview of the Business We are engaged in developing, manufacturing and the selling of (i) microbial organic and inorganic compound fertilizers and (ii) chemical products, primarily consisting of snow melting products. We have more than 10 fertilizer product lines which are sold under the “CHANGDA” and “FENGTAI WOSIDA” brands.Our proprietary product lines are marketed and sold to distributors which in turn sell our products to farmers. For the quarter ended June 30, 2010, 87% of our revenues ($23 million) were derived from our fertilizer products and 13% of our revenues ($3 million) were derived from our chemical products.For the fiscal year ended December 31, 2009, 86% of our revenues ($63 million) were derived from our fertilizer products and 14% of our revenues ($10 million) were derived from our chemical products. In accordance with ASC Topic 280, Segment Reporting and based on the nature of revenue, we are organized into two business segments, consisting of (i) fertilizer products and (ii) chemical products, which includes mainly snow melting agent, thiophene, flame retardant, calcium chloride and magnesium chloride. Product Pricing Our products that account for a substantial amount of our sales are fertilizers and de-icing salt.The establishment of the sales price of these products are influenced primarily by the cost of the raw materials, economic conditions which affect the price and demand for agricultural products, China’s export tariffs which impact the price of products domestically, and weather conditions. From the end of 2009 through the first quarter of 2010, prices of fertilizer raw materials droppedat a rate lower than what occurred from 2008 to 2009.While prices of raw materials continued to drop during the first quarter of 2010,based upon presentation made at the 78th Fertilizer Industry Association Annual Conference on Fertilizer Outlook 2010-2014 made in Paris, France in June 2010, management believes that this trend is going to stop and is anticipated that prices will begin to increase in 2010 as the demand for fertilizer products increases. Seasonality of Sales We experience seasonal variations in our revenues and our operating costs due to the farming season. The peak selling seasons for our fertilizer products are the first, second andfourth quarters of the year. These periods are the planting and crop-growing months, which boost fertilizer sales. The third quarter of the year is harvest season, hence the low demand for our fertilizer products.During the fiscal year ended December 31, 2009, approximately 85% of our annual fertilizer sales volume occurred in the first, second and fourth fiscal quarters.The peak selling seasons for our chemical products are the first and fourth quarters of the year. The third quarter of the year is typically our slowest due to the low demand for our chemical products.These quarters are the winter season in China, hence the strong demand for deicing salt, calcium chloride and salt. During the fiscal year ended December 31, 2009, approximately 76% of our annual chemical sales volume occurred in the first and fourth fiscal quarters.This was primarily a result of the extreme winter months of 2009 which saw some of the coldest temperatures and volume of snow in the last decade and which resulted in the increase in the use of three of our products: calcium chloride, deicing salt and salt which are all used for snow-melting purposes. 23 Fertilizer Products Our organic and inorganic fertilizer products are classified into the following categories: · Complex Fertilizers. These fertilizers contain two or three of the primary nutrients of nitrogen, phosphorus and potassium and are made by a process involving only chemical reactions between raw materials and intermediates. · Compound Fertilizers. Such fertilizers are produced by initiating chemical reactions between the three primary nutrients of nitrogen, phosphorous and potassium during the production process. We have expanded our product offerings to include a microbial organic-inorganic compound fertilizer which (i) helps plants secure nitrogen from the air, (ii) facilitates plants’ absorption of useful minerals such as phosphorus and potassium from the soil and (iii) enhances stress resistance by the plants. The combination of the organic and inorganic elements enhances soil fertility and crop yield respectively. · Slow-Release Compound Fertilizer. This group of fertilizers allows fertilizer nutrients to be released over a period of time, enabling plants to absorb most of the nutrients and enhance yield rate.We have also developed controlled-release fertilizers. Our products sold through our distributor, China Post under the “FENGTAI WOSIDA” brand.We have entered into a distribution agreement with China Post whereby China Post has the exclusive right to sell our products under the “FENGTAI WOSIDA” brand in the Shandong Province.In order to distribute our products throughout the Shandong Province, we have to enter into a sales agency agreement with a local branch of China Post that covers a particular region within the Shandong province.Currently we have entered into sales agency agreements with 10 local branches of China Post, all of which are on the same terms and expire on December 31, 2010.While we are not dependent on any one local branch of China Post for the distribution of our products, any inability to renew any sales agency agreement or if such agreements are, they arerenewed on terms less favorable to us, with any local branch of China Post will limit our ability to distribute our product within the Shandong Province and could result have an adverse effect on our financial condition.We sell our products throughout China, including the Shandong Province, under two different brand names, including the “CHANGDA” brand, to maximize the sale of our fertilizer products in the same market through a variety of different distribution channels. For the quarter ended June 30, 2010, our top ten selling fertilizers were as follows: Ranking Products Type of Fertilizer Revenues (US$) Percentintotal Revenuesofour FertilizerProducts 1 Specialty Fertilizer S-Compound 19% 2 Silicon calcium and magnesium soil conditioner 8-6-10-5-15 Soil Conditioner 11% 3 S15-15-15 S- Compound 9% 4 New Compound chat (release) 24-8-8 Slow Compound 8% 5 Silicon calcium and magnesium soil conditioner 10-5-20 Soil Conditioner 7% 6 Chlorine 24-8-8 Cl-Compound 7% 7 S15-5-12 S-Compound 6% 8 Compound Fertilizer (biological) 12-5-8 M-O Compound 5% 9 Organic and inorganic fertilizer (bio) 15-7-8 M-O Compound 5% 10 New type of compound fertilizer (slow release)16-8-16 Slow Compound 5% Our fertilizers sold under the “FENGTAI WOSIDA” and “CHANGDA” brands had sales volumes for the three months ended June 30, 2010 of $9,315,000 and $13,794,000, respectively or 40% and 60% of our revenues. 24 For the fiscal year ended December 31, 2009, our top ten selling fertilizers were as follows: Ranking Products Type of Fertilizer Revenues (US$) Percentintotal Revenuesofour FertilizerProducts 1 Specialty Fertilizer S-Compound 13% 2 Silicon calcium and magnesium soil conditioner 8-6-10-5-15 Soil Conditioner 12% 3 Organic and inorganic fertilizer (bio) 15-7-8 M-O Compound 10% 4 New type of compound fertilizer (slow release) 18-9-18 Slow Compound 8% 5 Silicon calcium and magnesium soil conditioner 10-5-20 Soil Conditioner 8% 6 S15-15-15 S-Compound 8% 7 Compound Fertilizer (biological) 12-5-8 M-O Compound 7% 8 New Compound chat (release) 24-8-8 Slow Compound 6% 9 S15-5-15 S-Compound 6% 10 New type of compound fertilizer (slow release) 16-8-16 Slow Compound 5% Our fertilizers sold under the “CHANGDA” and “FENGTAI WOSIDA” brands had sales volumes for the fiscal year ended December 31, 2009 of $14,436,530 and $48,681,230, respectively, or 23% and 77% of our revenues. Chemical Products Products Our principal chemical products are snow melting agents and various other industrial chemicals.Snow melting agents are de-icing salts, other salts and calcium chloride. The snow melting agents are a white, odorless and soluble solid compound and are used primarily to de-ice airports, roads and golf courses in the winter seasons, spread by winter service vehicles. Our industrial chemical products range includes thiophene, calcium chloride and magnesium chloride. Our principal chemical products for the fiscal year ended December 31, 2009 were as follows: thiophene; snow-melting agents; calcium chloride; magnesium chloride; ordinary coke; flame retardant; leather curing agent; salt; whisker; and seratrodast. Our chemical products, which had the highest sales volumes for the quarter ended June 30, 2010, are listed below: Ranking ProductNames Revenues (US$) Percentintotal Revenuesofour ChemicalProducts 1 Flame Retardant 45% 2 Calcium Chloride 29% 3 Magnesium Chloride 12% 4 De-icing Salt 12% The following chemical products had the highest sales volumes for the fiscal year ended December 31, 2009: Ranking ProductNames Revenues (US$) Percentintotal Revenuesofour ChemicalProducts 1 De-icing Salt 48% 2 Calcium Chloride 28% 3 Magnesium Chloride 11% 4 Thiophene 9% For the quarter ended June 30, 2010, our new flame retardant product became one of our highest selling products as a result of our increased marketing efforts to promote the product. 25 Default on the February 2010 Notes On February 3, 2010, we issued promissory notes in the aggregate principal amount of $900,000 to certain accredited investors (the “February 2010 Notes”).The notes bear interest at 20% and matured on August 3, 2010 (the “Maturity Date”).As of the date of this Prospectus, the Company has not repaid any principal or accrued but unpaid interest that has become due and payable under the February 2010 Notes. In early August 2010, we contacted each of the holders of the February 2010 Notes in order to request an extension of the Maturity Date.On August 3, 2010, holders of an aggregate of $200,000 of the February 2010 Notes entered into an agreement with us pursuant to which the Maturity Date of the February 2010 Notes held by such persons have been extended until the earlier of (i) December 1, 2010 or (ii) 5 business days after the closing of a public offering of our equity and/or debt securities (the “New Maturity Date”).In consideration for the extension of the Maturity Date to the New Maturity Date, we agreed to provide these holders of the February 2010 Notes with the following consideration: (i) the payment of an additional 5% interest on the February 2010 Notes commencing from August 3, 2010 until the New Maturity Date; (ii) a downward adjustment of the exercise price of an aggregate of 36,667 warrants issued to these holders in connection with the February 2010 Notes from $6.75 to $2.25, the closing price of our common stock as quoted on the Over-the-Counter Bulletin Board on August 2, 2010, the last trading day prior to the date of the agreement; (iii) an amendment to the cashless feature of an aggregate of 36,667 warrants issuedto these holders in connection with the February 2010 Notes to make the warrants exercisable on a cashless basis immediately as of the date of the agreement; and (iv) the payment of a pro-rata portion of a $25,000 payment of interest on the aggregate principal amount of $900,000 of the February 2010 Notes outstanding as of the date of the agreement. On August 6, 2010, holders of an aggregate of $500,000 principal amount of theFebruary 2010 Notes informed us that we were in default and demanded repayment under the February 2010 Notes.Pursuant to the terms of the February 2010 Notes, we have five (5) business days to cure an event of default under the February 2010 Notes.As of the date of this prospectus, we have not cured the event of default within the applicable cure period under the February 2010 Notes.Therefore, the holders of the February 2010 Notes are entitled to, among other things (i) the principal amount of the February 2010 Notes along with any interest accrued but unpaid thereon, (ii) an additional interest at a rate of 5% per annum upon and during the occurrence of an event of default and (iii) costs and expenses in connection with the collection and enforcement under the February 2010 Notes, including reasonable attorneys’ fees. As of the date of this p rospectus, we have not received any response or correspondence from the holder of the remaining $200,000 aggregate principal amount of the February 2010 Notes. While we had cash and cash equivalents of approximately $8.9 million as of June 30, 2010 as reported in our consolidated financial statements, we have encountered difficulties in remitting funds out of the PRC to repay the February 2010 Notes.Specifically, as more fully described in this prospectus, SAFE, which must approve certain registration and amendment procedures necessary for capital inflow from an offshore entity, such as inbound investments or shareholders loans, or capital outflow to an offshore entity, such as the payment of profits or dividends, liquidation distribution, equity sales proceeds, or return of funds upon a capital reduction, did not grant our PRC subsidiaries approval to remit funds out of the PRC.We are currently working on making arrangements to honor our obligations under the February 2010 Notes, either from our PRC operating subsidiaries or otherwise.However, there can be no assurance that any such arrangements will ever materialize or be permissible or sufficient to cover any or all of the obligations under the February 2010 Notes. Results of Operations Three and Six months ended June 30,2010 as compared to the three and six monthsended June 30, 2009 The following tables set forth our summary statement of operations data for the three and six months ended June 30, 2010 and 2009, and our summary balance sheet as of June 30, 2010 and 2009. Our statement of operations and balance sheet data for the three and six months ended June 30, 2010 and 2009 were derived from our unaudited condensed consolidated financial statements included elsewhere in this prospectus. The results indicated below and elsewhere in this prospectus are not necessarily indicative of our future performance. You should read this information together with our consolidated financial statements and related notes and our unaudited condensed consolidated financial statements and related notes included elsewhere in this prospectus. The consolidated financial statements and accompanying notes are prepared in accordance with generally accepted accounting principles in the United States, or US GAAP. Selected Balance Sheet Data As of June 30, Balance Sheet Information: US$'000 Working capital $ $ Total assets Total liabilities Additional Paid-In Capital Accumulated Profit Stockholders’ equity Six Months Ended Three Months Ended Selected Statement of Operations Data: June 30, June 30, US$'000 US$'000 INCOME Operating revenues Chemical Fertilizer Total $ COST OF SALES Chemical Fertilizer Total $ GROSS PROFIT Chemical Fertilizer Total $ OPERATING EXPENSES Administrative expenses Finance expense 74 Other expenses (income) Tax Total Operating Expenses $ NET INCOME $ 26 Operating Revenues Revenues for the quarter ended June 30, 2010 of approximately $26,474,000 increased approximately $4,856,000, or 22.5%, from approximately $21,618,000 for the quarter ended June 30, 2009.Chemical sales volume for the quarter ended June 30, 2010 of approximately 14,789 tonnesrepresent an increase of approximately 5,215 tonnes or 54.5% from sales volume of approximately 9,574 tonnes for the quarter ended June 30, 2009.Sales of chemical products increased by approximately $1,749,000 or 108.1% mainly due to the increase in the volume of sales of flame retardant as a consequence of a strong demand for the new product, which has a high sales price per tonne, as well as of calcium chloride and magnesium chloride. Another significant reason for the increase in sales volume is that 3,668 tonnes of de-icing salt were sold in the second quarter 2010 due to the unusual snow that occurred in April 2010. Concurrent with the increase in sales volume, the sales price of calcium chloride and flame retardant increased approximately 10.1% and 40.8%, respectively. Fertilizer sales volume for the quarter ended June 30, 2010 of approximately72,890 tonnesrepresents an increase of approximately 13,005 tonnes or 21.7% from sales volume of approximately 59,885 tonnes for the quarter ended June 30, 2009.Sales of fertilizer products increased by approximately $3,107,000 or 15.5% due primarily to the increase in the sales volume resulting from the growth in demand for fertilizer products.Although sales prices for the quarter ended June 30, 2010 were still lower than those for the quarter ended June 30, 2009, the prices increased compared to the quarter ended March 31, 2010. The increase in sales volume for our fertilizer products offset the effect of reduced sales price. Revenues for the six months ended June 30, 2010 of approximately $43,682,000 increased approximately $1,881,000 or 4.5% from approximately $41,801,000 for the six months ended June 30, 2009.Chemical sales volume for the six months ended June 30, 2010 of approximately 37,015 tonnes represent an decrease of approximately 1,503 tonnes or 3.9% from the sales volume of approximately 38,518 tonnes for the six months ended June 30, 2009.Sales of chemical products increased by approximately $414,000 or 8.3% mainly due to the increase in the volume of sales of flame retardant as a consequence of a strong demand for the new product, which has a high sales price per tonne, which offset the effect of reduced sales volume.Fertilizer sales volume for the six months ended June 30, 2010 of approximately122,178 tonnesrepresents an increase of approximately 13,871 tonnes or 12.8% from sales volume of approximately 108,307 tonnes for the six months ended June 30, 2009.Sales of fertilizer products increased by approximately $1,467,000 or 4% due primarily to the increase in the sales volume resulting from the growth in demand for fertilizer products.Although sales prices for the six months ended June 30, 2010 were still lower than those for the six months ended June 30, 2009, the increase in sales volume for our fertilizer products offset the effect of reduced sales price. Cost of Sales Total cost of sales for the quarter ended June 30, 2010 was approximately $22,176,000 or 83.8% of operating revenues compared to approximately $18,293,000 or 84.6% of operating revenues for the quarter ended June 30, 2009.Cost of sales for our chemical products for the quarter ended June 30, 2010 was approximately $2,752,000 or 81.7% of chemical operating revenues.Cost of sales for our chemical products for the quarter ended June 30, 2009 was approximately $1,468,000 or 90.7% of chemical operating revenues. The increase in the cost of sales of chemical products of approximately $1,284,000 resulted from the increase in sales volume and in the cost per tonne of calcium chloride and the new flame retardant product.Cost of sales for our fertilizer products for the quarter ended June 30, 2010 was approximately $19,424,000 or 84.1% of fertilizer operating revenues. Cost of sales for our fertilizer products for the quarter ended June 30, 2009 was approximately $16,825,000 or 84.1% of fertilizer operating revenues. The increase in the cost of sales of fertilizer products of approximately $2,599,000 between the corresponding periods resulted from the increase in sales volume coupled with the increase in the cost of the major raw materials used in production. Total cost of sales for the six months ended June 30, 2010 was approximately $36,658,000 or 83.9% of operating revenues compared to approximately $35,051,000 or 83.8% of operating revenues for the six months ended June 30, 2009.Cost of sales for our chemical products for the six months ended June 30, 2010 was approximately $4,160,000 or 77.4% of chemical operating revenues.Cost of sales for our chemical products for the six months ended June 30, 2009 was approximately $4,040,000 or 81.4% of chemical operating revenues. The increase in the cost of sales of chemical products of approximately $120,000 resulted from the increase in sales volume and in the cost per tonne of calcium chloride and the new flame retardant product.Cost of sales for our fertilizer products for the six months ended June 30, 2010 was approximately $32,498,000 or 84.8% of fertilizer operating revenues. Cost of sales for our fertilizer products for the six months ended June 30, 2009 was approximately $31,011,000 or 84.2% of fertilizer operating revenues. The increase in the cost of sales of fertilizer products of approximately $1,487,000 between the corresponding periods resulted from the increase in sales volume coupled with the increase in the cost of the major raw materials used in production. Gross Profit Total gross profit for the quarter ended June 30, 2010 was approximately $4,298,000 or 16.2% of operating revenues compared to approximately $3,325,000 or 15.4% of operating revenues for the quarter ended June 30, 2009. Gross profit for our chemical products for the quarter ended June 30, 2010 was approximately $615,000 or 18.3% of chemical operating revenues.Gross profit for our chemical products for the quarter ended June 30, 2009 was approximately $150,000 or 9.3% of chemical operating revenues. The increase in the gross profit of chemical products of approximately $465,000 or 310% between the corresponding periods resulted from the increase in sales volume of the new product flame retardant, and from the sale of de-icing salt due to unusual snowy weather in April, 2010. Another factor that increased the gross profit for our chemical products was the increase in the sales price of calcium chloride and flame retardant.Gross profit for our fertilizer products for the quarter ended June 30, 2010 was approximately $3,683,000 or 15.9% of fertilizer operating revenues. Gross profit for our fertilizer products for the quarter ended June 30, 2009 was approximately $3,175,000 or 15.9% of fertilizer operating revenues. The increase in the gross profit of fertilizer products of approximately $508,000 between the corresponding periods resulted mainly from the increase in sales volume for most of the fertilizer products. Total gross profit for the six months ended June 30, 2010 was approximately $7,024,000 or 16.1% of operating revenues compared to approximately $6,750,000 or 16.1% of operating revenues for the six months ended June 30, 2009. Gross profit for our chemical products for the six months ended June 30, 2010 was approximately $1,214,000 or 22.6% of chemical operating revenues.Gross profit for our chemical products for the six months ended June 30, 2009 was approximately $920,000 or 18.5% of chemical operating revenues. The increase in the gross profit of chemical products of approximately $294,000 or 32% between the corresponding periods resulted mainly from the increase in sales volume of the new product flame retardant., Another factor that increased the gross profit for our chemical products was the increase in the sales price of flame retardant and calcium chloride.Gross profit for our fertilizer products for the six months ended June 30, 2010 was approximately $5,810,000 or 15.2% of fertilizer operating revenues. Gross profit for our fertilizer products for the six months ended June 30, 2009 was approximately $5,830,000 or 15.8% of fertilizer operating revenues. The minimal decrease in the gross profit of fertilizer products of approximately $20,000 between the corresponding periods resulted mainly from the decrease in average sales price in 2010. Operating Expenses Operating expenses consist primarily of transportation expenses, commission, promotion and advertising expenses, freight charges and general and administrative expenses. Operating expenses amounted to approximately $1,424,000, or 5.4% of operating revenues for the quarter ended June 30, 2010 as compared to approximately $1,125,000 or 5.2 % of operating revenues for the quarter ended June 30, 2009.The increase was primarily due to the costs incurred in 2010 pertinent to the S-1 registration for the proposed public offering. Operating expenses consist primarily of transportation expenses, commission, promotion and advertising expenses, freight charges and general and administrative expenses. Operating expenses amounted to approximately $2,932,000, or 6.7% of operating revenues for the six months ended June 30, 2010 as compared to approximately $2,717,000 or 6.5 % of operating revenues for the six ended June 30, 2009.The increase was primarily due to the costs incurred in 2010 pertinent to the S-1 registration for the proposed public offering. Income Taxes We are subject to effective tax rates of 22.4% and 18.5%for the three months ended June 30, 2010 and 2009, respectively. The income tax expense was approximately $617,000 for the quarter ended June 30, 2010 and approximately $398,000 for same period in 2009. We are subject to effective tax rates of 27% and 20%for the six months ended June 30, 2010 and 2009, respectively. The income tax expense was approximately $927,000 for the six months ended June 30, 2010 and approximately $770,000 for same period in 2009. 27 Net Income Our net income was approximately $2,132,000 for the quarter ended June 30, 2010 and approximately $1,753,000 for the quarter ended June 30, 2009. The increase in net income was largely due to the increase in operating revenues resulting from the increase in demand for our fertilizer products and our new flame retardant chemical product. Net income as a percentage of total operating revenues approximated 8.1% and 8.1% for the quarters ended June 30, 2010 and 2009, respectively. Our net income was approximately $2,506,000 for the six months ended June 30, 2010 and approximately $3,153,000 for the six months ended June 30, 2009. The decrease in net income was mainly due to the increase in interest expense and finance cost pertinent to the $900,000 bridge financing that occurred in February 2010. Net income as a percentage of total operating revenues approximated 5.7% and 7.5% for the six ended June 30, 2010 and 2009, respectively. Fiscal year ended December 31, 2009 as compared to the fiscal year ended December 31, 2008 The following tables set forth our summary statement of operations data for the fiscal years ended December31, 2009 and 2008, and our summary balance sheet as of December 31, 2009 and 2008. Our statement of operations and balance sheet data for the fiscal years ended December31, 2009 and 2008 were derived from our audited consolidated financial statements included elsewhere in this prospectus. The results indicated below and elsewhere in this prospectus are not necessarily indicative of our future performance. You should read this information together with our consolidated financial statements and related notes and our unaudited condensed consolidated financial statements and related notes included elsewhere in this prospectus. The consolidated financial statements and accompanying notes are prepared in accordance with US GAAP. Selected Balance Sheet Data: Fiscal Year Ended December 31, Balance Sheet Information: US$’000 Working capital $ $ Total assets Total liabilities Additional Paid-In Capital Accumulated Profit Stockholders’ equity Selected Statement of Operations Data: Fiscal Year ended December 31, US$’000 INCOME Operating revenues Chemical Fertilizer Total $ $ COST OF SALES Cost of sales Chemical Fertilizer Total $ $ GROSS PROFIT Chemical Fertilizer Total $ $ OPERATING EXPENSES Administrative expenses Financial costs Other expenses (income) ) ) Taxation Total Operating Expenses $ $ NET INCOME $ $ Operating Revenues Revenues for the year ended December 31, 2009 of approximately $73,073,000, decreased approximately $7,885,000 or 9.74% from $80,958,000 for the year ended December 31, 2008. Chemical sales volume for the year ended December 31, 2009 totalled approximately 92,683 tonnes, representing an increase of approximately 27,533 tonnes from sales volume of approximately 65,150 tonnes for the year ended December 31, 2008.The increase in the volume of sales of chemical products resulted in an increase of sales revenue, net of the effect of reduced sales price of certain products, of approximately $1,854,000 or 22.89%. The demand for the de-icing salt increased in 2009 due to the harsh winter season China experienced during the year. Fertilizer sales volume for the year ended December 31, 2009 of approximately 198,719 tonnesincreasedapproximately 9,305 tonnes compared to the sales volume of approximately 189,414 tonnes for the year ended December 31, 2008.Despite the increase in sales volume between the corresponding periods,our fertilizer sales revenue decreased between the corresponding periods primarily due to the decrease in the sales price of our fertilizer products by 13%.We decreased the sales price of our fertilizer products in order to pass our savings in raw material cost to the customers. We consider this an important step towards maintaining a stronger market presence and preventing competitors in other regions from encroaching onto our sales territories. 28 Cost of Sales Total cost of sales for the year ended December 31, 2009 was approximately $60,237,000 or 82.4% of operating revenues compared to approximately $67,907,000 or 83.9% of operating revenues for the year ended December 31, 2008.Chemical products cost of sales for the year ended December 31, 2009 was approximately $7,165,000 or 72% of chemical operating revenues.Chemical products cost of sales for the year ended December 31, 2008 was approximately $5,538,000 or 68% of chemical operating revenues. The increase in the cost of sales of chemical products of approximately $1,627,000 resulted from the increase in sales volume, net of the effect of reduced sales price of certain products.Fertilizer products cost of sales for the year ended December 31, 2009 was approximately $53,072,000 or 84.1% of fertilizer operating revenues. Fertilizer products cost of sales for the year ended December 31, 2008 was approximately $62,369,000 or 85.6% of fertilizer operating revenues.The decrease in cost of sales of fertilizer products of approximately $9,297,000 resulted from the decrease in the cost of the major raw materials used in production. The overall decrease in cost of sales resulted mainly from the decreased production cost caused by lower raw material price for fertilizer products. Gross Profit Total gross profit for the year ended December 31, 2009 was approximately $12,836,000 or 17.6% of operating revenues compared to approximately $13,051,000 or 16.1% of operating revenues for the year ended December 31, 2008. Chemical products gross profit for the year ended December 31, 2009 was approximately $2,790,000 or 28% of chemical operating revenues.Chemical products gross profit for the year ended December 31, 2008 was approximately $2,563,000 or 31.6% of chemical operating revenues.The increase in the gross profit from the sales of chemical products of approximately $227,000 resulted from the increase in sales volume offset by reduction in sales price of certain products.Fertilizer products gross profit for the year ended December 31, 2009 was approximately $10,046,000 or 15.9% of fertilizer operating revenue.Fertilizer products gross profit for the year ended December 31, 2008 was approximately $10,488,000 or 14.4% of fertilizer operating revenue.The increase in the gross profit percentage of sales of fertilizer products resulted mainly from the decrease in the cost of sales. The overall increase in gross profit percentage was mostly due to the decrease of production cost stemming from lower raw material price for fertilizer products. Operating Expenses Operating expenses consist primarily of transportation expenses, commission, promotion and advertising expenses, freight charges and general and administrative expenses. Operating expenses amounted to approximately $6,543,000, or 8.95% of operating revenues for the year ended December 31, 2009 as compared to approximately $6,122,000 or 7.56 % of net sales for the year ended December 31, 2008.The increase was primarily due to the write off in 2009 of the expenditures amounting to approximately $459,000related to the initial plan of the Company to list on the AIM Market, which wassubsequently abandoned and replacedby the reverse acquisition of the Company into an over the counter (OTC) Bulletin Board listed company.The increase between the corresponding periods resulted also from the augmented cost of becoming a publicly listed company, such as consulting fees, directors’ fees, legal fees, audit fees and related issuance of stocks and warrants as fees and compensation. Income Taxes Changda Chemical, Changda Fertilizer, Changda Heze and Shangdong Fengtai as wholly owned foreign subsidiaries, are subject to effective tax rates of 24% for the years ended December 31, 2009 and 2008 as a result of tax grants by the PRClocal government for economic development. The income tax paid was approximately $1,473,000 for the year endedDecember 31, 2009 and approximately $931,000 for same period in 2008. Net Income Our net income of approximately $4,657,000 for the year ended December 31, 2009 decreased from approximately $5,645,000 for the year ended December 31, 2008. The decrease in net income was largely due to the increase in operating expenses and income taxes. Net income as a percentage of total net sales approximated 6.37% and 6.97% for the years ended December 31, 2009 and 2008, respectively. 29 Liquidity and Capital Resources Operating Activities Net cash provided by operating activities for the six months ended June 30, 2010 amounted to approximately $5,354,000.Net cash provided by operating activities for the six months ended June 30, 2009 amounted to approximately $116,000.The increase in net cash provided by operating activities of approximately $5,238,000 was primarily due to the increase in government grants and collection of accounts receivable, net of the effect of increased purchases of raw materials and other inventory items. The price of the key raw materials in the manufactureof fertilizers, namely urea and potassium,had started to recover in 2009 but the markets have since become more volatile. Management decided that, in order to limit the risks of exposure to market volatility and sudden price increases, it was beneficial to take advantage of the reduced price offered by raw material suppliers and entered into agreements with said suppliers at contractedprices. This will enable us to maintain its gross profit ratio despite the likelihood of an increase in the price of raw materials. Furthermore, the purchase of the inventory items were made in anticipation of increased sales of fertilizer for the second quarter, which is considered a planting season. Net cash provided by operating activities for the years ended December 31, 2009 and 2008 amounted to approximately $914,000 and $1,889,000, respectively.The decrease of approximately $975,000 was primarily due to the increase in prepayments pertinent to the purchase ofraw materials.The price of the key raw materials necessary for the manufacturing of our fertilizers, namely urea and potassium,had started to recover in 2009 but the markets have since become more volatile.Management decided that in order to limit the risks of exposure to market volatility and sudden price increases, it was beneficial to take advantage of the reduced price offered by raw material suppliers in December 2009 and entered into agreements with said suppliers at contractedprices with prepayment deposit for substantial delivery of the materials during the first quarter of 2010.This will enable us to maintain our gross profit ratio despite the likelihood of an increase in the price of raw materials.Furthermore, the purchase of the inventory items were made in anticipation of increased sales of fertilizer for the second quarter of 2010, which is considered a planting season. Investment Activities Net cash used for investment activities for the six months ended June 30, 2010 amounted to approximately $423,000.Net cash used for investment activities for the six months ended June 30, 2009 amounted to approximately $91,000.The increase in cash used for investments activities of approximately $332,000was mainly due to the increase in acquisition of fixed and intangible assets. Net cash used for investment activities for the years ended December 31, 2009 and 2008 amounted to approximately $223,000 and $3,236,000, respectively.This decrease of approximately $3,013,000was mainly due to the decrease in acquisition of fixed and intangible assets in 2009. Financing Activities Net cash provided by and used for financing activities for the six months ended June 30, 2010 and 2009 amounted to approximately $1,669,000 and $400,000, respectively. This represents an increase of approximately $2,069,000 which was primarily due to the net increase in new borrowings. Net cash provided by financing activities for the years ended December 31, 2009 and 2008 amounted to approximately $1,007,000 and $544,000, respectively.This represents an increase of approximately $463,000which was primarily due to the net increase in new borrowings. Future cash commitments In order to improve our performance and competitiveness, we are constructing our Heze fertilizer plant and are preparing to expand our Thiophene product line. We have already invested a total of $4,628,000 into our Heze plant through June 30, 2010. However, an additional $19,072,000 is needed to complete the construction and an additional $11,500,000 will be needed for the normal operation of the plant for the first 12 months after completion of the plant.Upon completion of the offering, we anticipate that we will have sufficient capital to meet our cash requirements for the completion of our Heze fertilizer plant and the expansion of our thiophene product line. On February 3, 2010, we issued promissory notes in the aggregate principal amount of $900,000 to certain accredited investors (the “February 2010 Notes”).The notes bear interest at 20% and matured on August 3, 2010 (the “Maturity Date”).As of the date of this prospectus, the Company has not repaid any principal or accrued but unpaid interest that has become due and payable under the February 2010 Notes. In early August 2010, we contacted each of the holders of theFebruary 2010 Notes in order to request an extension of the Maturity Date.On August 3, 2010, holders of an aggregate of $200,000 of the February 2010 Notes entered into an agreement with us pursuant to which the Maturity Date of the February 2010 Notes held by such persons have been extended until the earlier of (i) December 1, 2010 or (ii) 5 business days after the closing of a public offering of our equity and/or debt securities (the “New Maturity Date”).In consideration for the extension of the Maturity Date to the New Maturity Date, we agreed to provide these holders of theFebruary 2010 Notes with the following consideration: (i) the payment of an additional 5% interest on the February 2010 Notes commencing from August 3, 2010 until the New Maturity Date; (ii) a downward adjustment of the exercise price of an aggregate of 36,667 warrants issued to these holders in connection with the February 2010 Notes from $6.75 to $2.25, the closing price of our common stock as quoted on the Over-the-Counter Bulletin Board on August 2, 2010, the last trading day prior to the date of the agreement; (iii) an amendment to the cashless feature of an aggregate of 36,667 warrants issuedto these holders in connection with the February 2010 Notes to make the warrants exercisable on a cashless basis immediately as of the date of the agreement; and (iv) the payment of a pro-rata portion of a $25,000 payment of interest on the aggregate principal amount of $900,000 of theFebruary 2010 Notes outstanding as of the date of the agreement. On August 6, 2010, holders of an aggregate of $500,000 principal amount of theFebruary 2010 Notes informed us that we were in default and demanded repayment under the February 2010 Notes.Pursuant to the terms of the February 2010 Notes, we have five (5) business days to cure an event of default under the February 2010 Notes.As of the date of this prospectus, we have not cured the event of default within the applicable cure period under the February 2010 Notes.Therefore, the holders of the February 2010 Notes are entitled to, among other things (i) the principal amount of the February 2010 Notes along with any interest accrued but unpaid thereon, (ii) an additional interest at a rate of 5% per annum upon and during the occurrence of an event of default and (iii) costs and expenses in connection with the collection and enforcement under the February 2010 Notes, including reasonable attorneys’ fees. As of the date of this prospectus, we have not received any response or correspondence from the holder of the remaining $200,000 aggregate principal amount of February 2010 Notes. While we had cash and cash equivalents of approximately $8.9 million as of June 30, 2010 as reported in our consolidated financial statements, we have encountered difficulties in remitting funds out of the PRC to repay the February 2010 Notes.Specifically, as more fully described in this prospectus, SAFE, which must approve certain registration and amendment procedures necessary for capital inflow from an offshore entity, such as inbound investments or shareholders loans, or capital outflow to an offshore entity, such as the payment of profits or dividends, liquidation distribution, equity sales proceeds, or return of funds upon a capital reduction, did not grant our PRC subsidiaries approval to remit funds out of the PRC.We are currently working on making arrangements to honor our obligations under the February 2010 Notes, either from our PRC operating subsidiaries or otherwise.However, there can be no assurance that any such arrangements will ever materialize or be permissible or sufficient to cover any or all of the obligations under the February 2010 Notes. On February 2, 2010, Changda Chemical entered into a loan agreement with Huaran Zhu, our director, for an unsecured interest free loan in the amount of $293,000. The loan is not subject to any interest. The loan is due and payable on February 1, 2013. On March 9, 2010, Weifang Changda Fertilizer Co., Ltd. entered into a loan contract with Bank of Weifang, New Worker Village Branch, for a loan in the amount of $2,937,466. The loan is due and payable on March 8, 2011. The interest rate is 40% more than the Benchmark Lending Rate issued by the China Central Bank and should be adjusted monthly, with the executed interest rate as 7.434% per annum. Interest is payable on a monthly basis. The loan is secured by land use right and factory building of Weifang Changda Fertilizer Co., Ltd., our subsidiary. 30 On March 17, 2010, Weifang Changda Chemicals Co., Ltd. entered into a loan contract with Bank of Weifang, New worker village Branch, for a loan in the amount of $660,930. The loan is due and payable on June 16, 2010. The interest rate is of 6.903% per annum. Interest is payable on a monthly basis. The loan is secured by the revenue from our sales agreement with Only Chemical (Asia-Pacific) Co., Limited, one of our customers. On June 25, 2010, Changda Chemical entered into a loan contract with Bank of Weifang, New Worker Village Branch, to extend the loan until September 24, 2010. The interest rate is 6.92% per annum. Interest is payable on a monthly basis. The loan is secured by revenue from our sales agreement with Only Chemical (Asia-Pacific) Co. Limited, one of our customers. This loan was repaid in full on September 25, 2010. On March 25, 2010, Weifang Changda Chemicals Co., Ltd. entered into a loan contract with Bank of Weifang, New worker village Branch, for a loan in the amount of $587,494. The loan is due and payable on March 24, 2011. The interest rate should be 40% more than the Benchmark Lending Rate issued by the China Central Bank and should be adjusted every month, with the executed interest rate as 7.434% per annum. Interest is payable on a monthly basis. The loan is guaranteed by Weifang Sanyou Package Products Co., Ltd., a supplier of Changda Chemical. On June 4, 2010, Weifang Changda Fertilizer Co., Ltd. entered into a loan agreement with Qingran Zhu, our CEO, for an unsecured loan in the amount of $1,011,000. The loan is not subject to any interest. The loan is due and payable on June 3, 2012. On July 26, 2010, Changda Chemicalsentered into a loan contract with China Minsheng Banking Corp., Ltd., for a loan in the amount of $2,210,694. The loan is due and payable onJuly 26, 2011. The interest rate equals 20% more than the Benchmark Lending Rate issued by the China Central Bank and is adjusted every month, with an executed interest rate of 6.372% per annum. Interest is payable on a monthly basis. The loan is secured by land use right and factory building of Weifang ChangdaChemicals Co., Ltd., our subsidiary and is guaranteed by Weifang Changda Fertilizer Co., Ltd., our subsidiary. While we have interest bearing loans in the aggregate principal amount of $1,121,000 which are due on or before December 31, 2010, we believe that we have sufficient cash on our balance sheet and will have sufficient cash from operations to repay all indebtedness when it becomes due during the fiscal year ended December 31, 2010. Furthermore, it is standard practice in China for financial institutions loans to rollover loans on the same terms as opposed to entering into long-term credit arrangements. In the past we have not experienced any problems in rolling over any of our short term loans. However, if the banks we currently dealing should decide not to roll over our loans and we do not have sufficient cash from operations or on our balance sheet to repay such indebtedness, we may need to seek funding for our capital needs through the issuance of debt, preferred stock, equity, loan guarantees, or a combination of these types of instruments.While we do not anticipate the need to raise any additional capital at this time, to the extent we do need to raise capital in the future, we cannot be certain that we will be able to obtain financing on terms acceptable to us or at all.In such case, we may be required to curtail or cease operations, liquidate or sell assets, modify our current plans for product development, and other research and development activities, or extend the time frame over which these activities will take place, or pursue other actions that would adversely affect future operations. Contractual Obligations and Off-Balance Sheet Arrangements Contractual Obligations We have certain fixed contractual obligations and commitments that include future estimated payments. Changes in our business needs, cancellation provisions, changing interest rates, and other factors may result in actual payments differing from the estimates. We cannot provide certainty regarding the timing and amounts of payments. We have presented below a summary of the most significant assumptions used in our determination of amounts presented in the tables, in order to assist in the review of this information within the context of our consolidated financial position, results of operations, and cash flows. The following tables summarize our contractual obligations as of June 30, 2010 and the effect these obligations is expected to have on our liquidity and cash flows in future periods. Payments Due by Period Total Less than 1 year 1-3 Years 3-5 Years 5 Years + (in thousands) Contractual Obligations : Operating Lease $ $
